UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

----------------------------------X
DENNIS STOLPNER, M.D.,
                                                    MEMORANDUM & ORDER
                       Plaintiff,
                                                    16-cv-997(KAM)

           -against-


NEW YORK UNIVERSITY LUTHERAN
MEDICAL CENTER,
                       Defendant.
-----------------------------------X



MATSUMOTO, United States District Court Judge

          Plaintiff filed the instant Complaint on February 29,

2016, alleging that his termination from the residency program at

Lutheran Medical Center (“LMC”) violated the Americans with

Disabilities Act, 42 U.S.C. §12101 et seq. (“ADA”), as amended by

the ADA Amendments Act of 2008 (“ADAAA”), the New York State Human

Rights Law, Executive Law §§ 290 et seq. (“NYSHRL”) and the New York

City Human Rights Law, Admin. Code § 8-101 et seq. (“NYCHRL”)

because he was “regarded as” disabled.

          Defendant, LMC, filed its answer on April 1, 2016 and on

February 16, 2018, moved for summary judgment.   The Court has

considered the parties’ submissions (ECF Nos. 26-37) in support of
                                    1
and in opposition to defendant’s Motion for Summary Judgment.          For

the reasons set forth herein, the court finds that under the well-

established McDonnell Douglas burden shifting framework, plaintiff

fails to present evidence to create a triable issue of material fact

or to establish a prima facie case of discrimination based on

disability or perceived disability.       Moreover, even assuming,

arguendo, plaintiff was able to establish his prima facie case,

defendant has met its burden of coming forward with undisputed

evidence of a legitimate non-discriminatory reason for plaintiff’s

dismissal and plaintiff has failed to raise a genuine issue of

material fact as to whether the legitimate nondiscriminatory reasons

provided by LMC were pretextual.     As such, the court grants

defendant’s motion for summary judgment and the complaint is

dismissed as set forth herein.

                   I. STATEMENT OF FACTS

       A.     PLAINTIFF’S PGY-1 YEAR AT LICH

            Based on the record before the court, the following facts

are not in dispute unless otherwise noted.       Plaintiff began his

Obstetrics and Gynecology (“OB/GYN”) residency at Long Island

College Hospital (“LICH”) in 2012.       After LICH lost its

accreditation at the end of the academic year, plaintiff applied to

transfer to LMC as a second-year resident or “PGY-2.”       (JA(1)-010;

Compl. ¶ 12.)   Dr. Fitzpatrick, chairman of the OB/GYN department at

LMC, interviewed plaintiff in June 2013, and LMC accepted plaintiff

                                     2
to the program shortly thereafter.           (JA(2)-018 - JA(2)-022.)     Dr.

Fitzpatrick interviewed plaintiff for 30-60 minutes and rated him at

a four out of five for professionalism, accountability, and

resiliency, with an overall rating of a three out of five.              (JA(2)-

019 - JA(2)-021.)       After plaintiff’s residency began on June 30,

2013, the LICH Program Director submitted a residency verification

form to LMC recommending plaintiff for the transfer “with

reservations,” stating:

            [Dr. Stolpner] satisfactorily completed the required
            rotations for his complete PGY1 year of training 2012-
            2013. However, cumulative evaluation scores for completed
            rotations for the year were marginal in each of the six
            competencies. If he had been able to continue in the
            residency program … at LICH, our Education Committee
            recommended continued monitored performance with a three-
            month limited opportunity to assure performance
            satisfactory at the PGY2 level.

(Def. 56.1 at ¶ 8 (citing ECF No. 29, Briton Aff., Ex. A, Def. Ex.

1) 1; see also JA(2)-022.)      Plaintiff was aware that LICH recommended

continued monitoring and did not allege that the Program Director at

LICH perceived him as mentally disabled.          (JA(2)-001.)     Plaintiff’s

evaluations from LICH were mixed.         Plaintiff received a largely

positive review from one supervisor who provided grades of “Pass”,

“High Pass” and Honors” for plaintiff.          (See ECF No. 32, Menken

Decl., Ex 2.)     For his OB/GYN grade, plaintiff excelled in “history



1 All references to Defendant’s exhibits marked at Plaintiff’s deposition taken on
August 10, 2016 and attached to the Declaration of Roger H. Briton, Esq. as Exhibit
A are hereinafter referred to as “Def. Ex.A- __.” Where the “__” is the number the
exhibit was assigned at the deposition.
                                         3
and interviewing skills, physical examination skills, knowledge,

data interpretation...professionalism in patient care.   (Id.)    The

reviewer also note, “[h]e received a grade of pass for the clinical

component[,] . . . was always involved while on call[,] . . .

improved during the rotation with increasing experience[,] .     . .

was easy to work with and had excellent response to feedback.     (Id.)

          However, the negative evaluations from practitioners who

worked with plaintiff at LICH did not support the foregoing

narrative.   Plaintiff’s record from his time at LICH contained

negative evaluations by six different physicians who worked with

plaintiff.   He was perceived as having a low base of knowledge, an

unwillingness to learn, and raised serious concerns about his

honesty and reliability when caring for patients and documenting

their conditions.   (Def. 56.1 at ¶ 10.)   LMC received an evaluation

summary from LICH, (Def. Ex. A-2), which included the comments from

physicians at LICH, among them:

             •   Dr. Gopika Are: “incomplete history and physical
                 exam”; “needs improvement in all of the components”;
                 “no initiation [sic] to prepare for lectures and thus
                 unable to participate in didactics. Multiple
                 attempts were made, instructions given for correct
                 Patient Data entry and medical records etc. but no
                 improvement. Interpersonal communication skills need
                 to be the first in the priority of improvement,
                 especially in patient care and safety”; “basic
                 medical knowledge needs improvement. He has to come
                 up with a method by which he can remember and apply
                 whatever is taught to him because he is unable to
                 execute simple tasks after several attempts of
                 teaching.”
             •   Dr. Judith Weinstock: “has 0 base of gyn knowledge.
                                    4
    Looked at me quizzically when I use the word
    anovulatory. My daughter, who is a musician, knows
    more basic gyn than he does”; “very sweet guy, but
    barely able to communicate with co-workers or
    patients”; “trying to improve his performance, but is
    so far back it is difficult to believe he will be
    able to catch up”; “I am not sure what this resident
    is doing on a gyn service”; “this resident started
    knowing less obgyn than any resident I have seen in
    20 years. He has shown increase in medical knowledge
    base, but seems to lack obgyn medical sensitivity
    and, in general, appears lost”; “medical knowledge
    base has improved, but has problems applying this to
    clinical medicine”; “very strange affect and has
    problems with interpersonal relationships”; “very
    problematic resident. Doesn’t seem to hear anything
    one has to say. One needs to check everything he says
    for accuracy and to make sure he has followed
    through. Can be nasty to residents who are trying to
    teach him”; “disorganized and disorganizing with
    complete lack of interpersonal skills”; “does not
    know how to think like an Ob Gyn. Cannot prioritize
    information, so a final judgment or diagnosis can be
    reached”; “seems incapable of applying learned info
    to patient care”; “nice to patients, on time to
    clinic, but has lied to me in reference to patients’
    test results if he does not know the answer. One must
    check everything he does”; “lacks insight into his
    own failures”; “this resident should not be in an
    ObGyn residency. He will lie, rather than say, ‘I
    don’t know’ this will eventually pose a risk to
    patient care when his seniors are no longer checking
    everything he does or says”.
•   Dr. Byron Myers: “not spontaneously communicative”;
    “has indicated a series of gaps in his knowledge of
    the specialty”; “insensitive to patient[‘]s requests
    and needs; disrespectful to his colleagues at all
    levels. At times has demonstrated very irresponsible
    behavior”; “his knowledge in ob/gyn needs a complete
    overhaul”; “does not [have] much of a rapport with
    the other residents and other members of the medical
    team. He is distant and detached”; “he is not [sic]
    under-performing even for a new pgy-1. His
    personality does not help that much either. Maybe
    this is not his ‘calling.’”
•   Dr. Potacia Francis: “Dr. Stolpner appears to be
    completely unprepared for this Residency. He was
                       5
                 advised how to quickly catchup on basics of
                 Obstetrics and Gynecology. He demonstrates no
                 enthusiasm or initiative”; “always fail to include an
                 assessment and plan in his evaluations”; “is unsure
                 of himself…”; “Very low fund of knowledge that he is
                 aware of”; “Dr. Stolpner either is unwilling or
                 unable to learn and develop as a physician. He
                 presents patients without obtaining a complete
                 history, physical examination or formulating an
                 assessment or plan”; “requires constant supervision
                 and redirection”; “noted attempts at increasing his
                 fund of knowledge. However he has difficulty applying
                 it clinically”; “observed to have difficulty
                 communicating with his team”. . . . “is respectful
                 and cordial, but fails to listen to suggested
                 approach to patient care. He doesn’t seem to learn
                 from previous encounters ….”; “Makes very little
                 effort to work independently so as to provide a
                 complete evaluation and plan. Instead he seem[s] to
                 want direction at every step..
             •   Dr. Dawnette Lewis: “lots of room for improvement.
                 Does not listen to his senior residents, does not
                 respond to constructive criticism.”

(Id.)   When confronted with some of the negative evaluations at

deposition, plaintiff asserted that the doctors at LICH only felt he

needed assistance with a general knowledge base.   (See JA(1)-004.)

Plaintiff was unable to explain the negative observations made by

Dr. Weinstock as he claimed he never encountered Dr. Weinstock

during patient care, and could not speak to whether the negative

statements from Dr. Myers and Dr. Francis were justified.   (Def.

56.1 at ¶ 11 (citing (JA(1)-006 –JA(1)-009).)   Although plaintiff

objects on relevance grounds to the critiques from LICH being

considered, he does not deny the factual accuracy of the reviews.

(ECF No. 31, Plaintiff’s Opposition to Defendant’s 56.1 Statement (

Pl. 56.1”), at ¶¶10-11.)
                                    6
        B.     PLAINTIFF’S PGY-2 YEAR AT LMC

             Plaintiff’s PGY-2 year commenced at LMC on or about June

30, 2013, and extended until June 2014.    During this time, attending

physicians and other hospital staff submitted pointed written

critiques of plaintiff’s performance as a resident.    On December 29,

2013, an LMC attending physician named Dr. Shevon Joseph emailed the

Program Director at the time, Dr. Diane Tarr, stating:

        I am very concerned about the management of this patient that
        is directly a result of decisions made by Dr. Stolpner that
        were apparently not discussed with the covering attending on
        12/28/13 and was not communicated to any other residents on
        the service and therefore the patient was inappropriately
        signed out . . . . The team today has expressed that Dr.
        Stolpner has long been in the habit of ordering these
        unindicated studies, labs and consults without discussing
        this with his team or attending. In addition to this he
        fails to relay his management plan to the oncoming team. I
        decline to be further involved, but I wished to bring this to
        your attention because the residents seem to be fully aware
        of this issue and claim to have brought this to your
        attention in the past. A discussion must be had with Dr.
        Stolpner.

(Def. 56.1 at ¶ 12 (citing Def. Ex. A-7).)     Dr. Tarr thanked Dr.

Joseph for her email and indicated her agreement, explaining that she,

“had many conversations with [plaintiff] re: the need for attending

approval of any management decisions.”    (Def. Ex. A-7.)   Plaintiff

testified at his deposition that he did not recall the incident

referenced in the email, but believed that Dr. Joseph spoke to him

about sign-outs and ordering unindicated labs and consults without

discussing it with the attending physician.    (See JA(1)-010 – JA(1)-

013.)   Plaintiff ascribed no ulterior motivation to Dr. Joseph’s
                                     7
negative critique and did not express a belief that she perceived him

as disabled.   (Id.)

          On February 14, 2014, a junior resident indicated to Dr.

Tarr that plaintiff was, “NOT READY to be a senior because he’s not

even a competent junior yet!”   (Def. 56.1 at ¶ 13 (citing Def. Ex. A-8

at D433-434); JA(1)-014 – JA(1)-019).)     The resident also stated he

was complaining because plaintiff’s mismanagement was affecting

patient care, stating, “He does not know how to prioritize, it takes

him such a long time to see patients, [he] does unnecessary tests,

[and] over-diagnoses patients.” (Id.) Plaintiff thought this resident

was “very good” but disputed the factual accuracy of the allegations,

and provided no explanation beyond his conclusory statements that he

could “only assume the reason . . . was to protect herself from . . .

mismanaging a patient.”   (Pl. 56.1 at ¶ 13 (citing JA(1)-016-017).)

          On February 16, 2014, Dr. Hail Besson, an attending

physician, emailed Dr. Tarr to indicate that Dr. Besson spoke to

plaintiff regarding his behavior with female staff and junior

residents, and warned him that future behavior of the same nature

would result in an official write-up.    (Def. Ex.A-8 at D435.)

Plaintiff emailed Dr. Tarr the next day stating that the complaining

resident failed to follow his instructions that day and that he had

discussed the issue with Dr. Besson and the resident.    (Def. 56.1 at ¶

14 (citing Def. Ex. A at 8).)   In what appear to be Dr. Tarr’s




                                   8
handwritten notes on the resident’s email, Dr. Tarr states in relevant

part:

           All residents -- trouble following orders-- gets involved in
           extraneous tasks-takes a long time[;] Dr. Shahem
           conversation 2/13/14 – DS does not have interpersonal skill
           for interaction with other team members + no interaction
           with patients. Argues with the team in front of []-- thinks
           he has repetitive compulsive behaviors hence rechecking of
           things already done over and over -- spoke to Carmen Price ?
           refer for psych eval?”

(Id. at ¶ 15 (citing Def. Ex. A-8 at D434).)   However, plaintiff

claimed he had no recollection of the incident with Dr. Besson and

no explanation for why Dr. Besson would make the statements she did.

(JA(1)-018 – JA(1)-019.)

           In opposition to the defendant’s motion, Plaintiff denied

both the accuracy of the notes and that they were written by Dr.

Tarr.   (Pl. 56.1 at ¶ 15.)   The court will not consider the notes

because the author is unknown.

           Defendant met with Dr. Tarr and Dr. Dorcas Morgan on March

6, 2014 to discuss plaintiff’s repetitive behaviors, which involved,

“repeated exams on patients that either he or another resident or

house physician had already examined, and once even [a] repeated . .

. exam after an attending had examined the patient,” which Dr. Tarr

indicated in her memo to file was “distressing” given that she had

met with plaintiff “at least 4 times since his starting the

rotation” to discuss this issue.   (Def. Ex. A-9.)   Dr. Tarr also

noted that plaintiff, “persisted in saying that any

                                    9
miscommunications were not on his part, but on theirs [the team] . .

. . he was not aware of the behaviors discussed that are distressing

to others.”    (Id.)   Although the memo to file stated that plaintiff

would be referred to Dr. Steven Salvati, an occupational health

doctor, Plaintiff was not referred at that time.      (JA(1)-020 –

JA(1)-021.)

            Plaintiff alleged in his Complaint that he had limited

opportunities during his PGY-2 year and “received almost no training

or mentoring in patient management,” and has asserted the same in

his opposition to the motion for summary judgment. (See Compl. ¶¶

18-21; ECF No. 31, Plaintiff 56.1 Opposition (“Pl. 56.1”,) at ¶¶ 14-

22. However, despite the negative feedback plaintiff received and

plaintiff’s own allegations regarding his lack of training and

mentorship, Dr. Fitzpatrick testified at deposition that plaintiff,

“was appropriate for a PGY2,” and he progressed to a PGY-3 on July

1, 2014. (JA(13)-044; Def. 56.1 at ¶22; Def. Ex. A-10, D401.)

       C.     PLAINTIFF’S PGY-3 YEAR AT LMC

            In April 2014, plaintiff signed a PGY-3 Residency

Agreement that listed his responsibilities as a physician in the

OB/GYN department for the term July 1, 2014 to June 30, 2015.        (Def.

Ex. A-10 at D403.)     That same month Dr. Tarr left LMC. (JA(4)-006 –

JA(4)-009.)    In June 2014, only a few months after plaintiff began

his PGY-3 residency, two nurses reported concerns about incidents

involving plaintiff’s patient care.       At deposition, nurse Cheryl

                                     10
Delucia testified that plaintiff, entered a birthing room alone,

conducted a sonogram on a pregnant patient, and then turned off the

fetal monitor for the pregnant patient and left it off. (JA(12)-003

– JA(12)-004.)   The patient was in an active stage of labor, and

plaintiff, still a resident, had moved forward with a vaginal exam

and potentially broke the patient’s water without notifying anyone.

(Id.)   Ms. Delucia testified that due to plaintiff’s actions, the

situation escalated to an emergency level, and expressed her

concerns that the patient should not have been removed from the

fetal monitor other than for the duration needed for a sonogram.

(Id. at 004-005.)   Further, the patient’s water should not have been

broken without the monitor on and anyone else in attendance, as it

was very high risk.   (Id.)   Ms. Delucia informed her assistant

charge nurse and her care coordinator about what happened and the

incident was reported to Dr. Kesavan.    In a second incident, nurse

Amanda (Frank) Nelson reported that plaintiff ordered medication for

a patient and did not report it to the attending.    (JA(11)-004 –

JA(11)-008.)

            In July 2014, Dr. Kesavan completed a form entitled

“Departmental Academic Remediation (Initial),”    discussed both of

the nurses’ complaints with plaintiff, and noted that she had

discussed the issue of the need to communicate with chief residents,

attending physicians and nursing staff on the floor with plaintiff

before.   (Def. Ex. A-13 at LMC 001-010).   Dr. Kesavan wrote in part

                                    11
that she, “had this conversation with Dennis on the floor

before….The above situation cannot happen again . . . . Dennis

agrees 100% that communication is key and if she gets another

complaint or concerns she would need to write him up.”      (Id.)   On

July 31, 2014 plaintiff signed a copy of the Departmental Academic

Remediation form. (Def. 56.1 at ¶ 21; Def. Ex. A-13 at LMC 001-005.)

Defendant, however, did not implement a formal remediation plan at

this time.    (See Pl. 56.1 at ¶ 21.)    When confronted with the

nurses’ complaints at deposition, plaintiff responded that “these

may have been real complaints” but felt that they were incorrectly

described and further testified that he believed Dr. Kesavan raised

the complaints she did in her notes because she was concerned that

he do well in the program, and that she was trying to assist him

with successfully completing the program in July 2014.      (JA(1)-025 –

JA(1)-027.)   In his 56.1 Statement, plaintiff admits that Nurse

Delucia and Nurse Nelson expressed concerns about the two incidents

in June, but alleges that five months later, Ms. Nelson said

plaintiff “butts heads” with others “probably no more than other

residents” and had been “persecuted since he got here.”      (See Pl.

56.1 at ¶ 21.)   Plaintiff does not cite to any evidence in the

record to support the purported statement by Ms. Nelson.

          Just a few weeks after Dr. Kesavan’s remediation effort,

plaintiff received additional significant negative feedback.        On

August 2, 2014, Dr. Joseph complained that plaintiff failed to

                                    12
timely transfer a hemorrhaging patient, failed to assist with a

procedure, failed to show when called, and delayed transfer of a

patient and instead sent a patient for a sonogram that [an

attending] explicitly instructed plaintiff against.   (Def. Ex. A-14

at LMC 036.)   Plaintiff’s response when presented with the criticism

was that he believed Dr. Joseph mischaracterized what occurred.

(JA(1)-028.)

          Dr. Morgan, another supervising doctor, completed an “End

of Rotation” evaluation for the period of July 28, 2014 to August

24, 2018 which described plaintiff’s skill level as predominantly

“novice” and stated, “[H]e needs help. . . . He is below his level

of training in every aspect. My major concern with him is that I do

not believe he is aware of how much of a deficit he functions at.”

(Def. Ex. A-15 at D308).    Plaintiff disagreed with Dr. Morgan’s

evaluation and did not know why she wrote it.   (JA(1)-029 – JA(1)-

031; JA(1)-047.)   “Yes,” plaintiff testified at his deposition, “I’m

a novice, but no, I do not agree that this should be my evaluation.”

(JA(1)-030.)   When asked how the evaluation was inaccurate,

plaintiff stated he would need to compare it to other residents’

evaluations because he, “believed they received higher evaluations

and were below [him] or on par with [his] abilities.” (JA(1)-030 –

JA(1)-031.)    Asked at deposition about another “novice” rating from

a supervising doctor at a Continuity Clinic Evaluation that

explicitly stated “Dr. Stolpner needs remediation,” (Def. Ex. A-16),

                                    13
plaintiff’s reaction echoed his repeated response that criticisms of

his skills were biased or unfounded, and emphasized that his skills

were “on par with other residents.”     (JA(1)-031 – JA(1)-032.)

          Notably, when asked if the doctors who issued the negative

ratings or complaints had problems with plaintiff other than what

was noted by the doctors, plaintiff replied “no,” and was uncertain

as to whether the doctor’s perception of his mental health motivated

the negative ratings.   (See JA(1)-026 – JA(1)-028, JA(1)-031 –

JA(1)-032.)   With regards to Dr. Joseph, who complained in August 2,

2014 about the plaintiff’s failure to transfer a hemorrhaging

patient and failure to assist or respond, plaintiff testified that

he had no prior problem with Dr. Joseph except her speaking to him

about following her instructions, and testified that he believed her

perception of his mental health influenced her evaluation.     (See

JA(1)-028 - JA(1)-029.)   Plaintiff acknowledged that in retrospect

he personally would have wheeled the patient into the operating

room.   (See JA(1)- 028.) Plaintiff earlier testified that he did not

believe Dr. Joseph’s perception of his mental health affected her

critiques of him that during his PGY-2 year that he made decisions

without discussing them first with the attending, ordered

unindicated studies, labs and consults, and failed to relay

management plans to oncoming medical teams.     (JA(1)-010 – JA(1)-

013.)    Plaintiff accounted for some of his errors by alleging that

he received no training or guidance leading up to his rotation,

                                   14
unlike other LMC residents who plaintiff believed “had more access

to oncology attendings.”   (JA(1)-033.)

          As part of the standard protocol for PGY-3s at Lutheran,

plaintiff was scheduled for a one-month rotation at Memorial Sloane

Kettering (“MSK”) in September 2014.     (See JA(1)–033.)   He began the

rotation in early September, however, after just two weeks, MSK

relieved plaintiff of his clinical responsibilities due to “patient

management issues” in what defendant described as an “unprecedented”

move by MSK.    (ECF No. 30, Def.’s Mem. at 9-10; Compl. ¶ 26; JA(1)-032

– JA(1)-034.)   In a letter dated September 18, 2014, Dr. Yukio Sonoda,

MSK’s Director of Residents and Medical Students reported to Dr.

Kesavan that “concerns brought up [regarding plaintiff] include mis-

reporting of information and difficulty carrying out a treatment plan.

Due to these concerns regarding his reliability, they feel that

patient care could potentially be compromised. They do not feel his

actions have been intentional, and they are willing to have him remain

on their team as an observer.” (Def. 56.1 at ¶ 25.)     On September 17,

2014, one day before Dr. Sonoda’s letter was issued, plaintiff emailed

Dr. Fitzpatrick disputing Dr. Sonoda’s complaints and called the MSK

complaints regarding a “Do Not Resuscitate” or “DNR” issue “absolutely

not true,” and characterizing his own actions during the clinical

rotation as “completely reasonable.”     (See Def. 56.1 at ¶ 26 (citing

Def. Ex. A-17; Compl. ¶ 26).)   After plaintiff’s dismissal from his

rotation at MSK, he returned to LMC, and was allowed to treat patients

                                    15
for a brief period. (JA(2)-028.)           Dr. Fitzpatrick testified at

deposition that he initially felt that the new environment at MSK

might have caused some of the plaintiff’s issues and that plaintiff’s

return to a familiar environment would permit plaintiff to continue

his residency.       (Id.)     Dr. Fitzpatrick could not recall whether any

remediation plan was put in place for plaintiff or whether any special

training was implemented for plaintiff.            (Id.)

              Additional serious accusations and negative information from

doctors followed plaintiff’s return to LMC.             In a letter dated October

8, 2014, Emily Crawford, MSK’s Designated Institutional Officer and

Administrator from the Office of Graduate Education asked that LMC

review the “highly unusual situation” involving plaintiff’s inability

to complete his rotation at MSK “in the context of [plaintiff’s]

overall performance, in order to determine if it [was] necessary to

make a report under Section 2803 of New York Public Health Law.” (Def.

Ex. A-19.)      N.Y. Public Health Law § 2803 governs the rights of

patients in medical facilities. 2         Plaintiff was aware that MSK’s



2   § 2803-e is the relevant provision and states, in part:
        1. (a) Hospitals and other facilities approved pursuant to this article shall
        make a report or cause a report to be made within thirty days of the
        occurrence of any of the following: the suspension, restriction, termination
        or curtailment of the training, employment, association or professional
        privileges or the denial of the certification of completion of training of an
        individual licensed pursuant to the provisions of title eight of the education
        law or of a medical resident with such facility for reasons related in any way
        to alleged mental or physical impairment, incompetence, malpractice or
        misconduct or impairment of patient safety or welfare; the voluntary or
        involuntary resignation or withdrawal of association or of privileges with
        such facility to avoid the imposition of disciplinary measures; or the receipt
        of information which indicates that any professional licensee or medical
        resident has been convicted of a crime; the denial of staff privileges to a
        physician if the reasons stated for such denial are related to alleged mental
                                           16
decision to remove him from clinical duties was driven by serious

complaints by a supervisor, Dr. Carol Brown, and plaintiff testified

at deposition plaintiff that he did not believe Dr. Brown perceived

him as having anything wrong with him or perceive him as mentally

disabled. (JA(1)-032 – JA(1)-035, JA(1)-037 – JA(1)-041.)             In her

October 12, 2014 evaluation, Dr. Brown stated in relevant part:

            Dr. Stolpner seems not able to follow simple directions.
            On multiple occasions he did the opposite of what was
            asked or completely ignored instructions. He consistently
            wrote the wrong orders in patients . . . and on one
            occasion where I had given specific instructions in a
            detailed email to the entire team not to ask a dying
            patient again about her decision re DNR [do not
            resuscitate] as she had requested to think about it
            overnight, [D]r. Stoplner went to the patient’s room and
            tried to get her to decide about DNR. The patient and her
            family were extremely distressed by his words and manner
            and I was actually shocked that a resident would disobey a
            direct order like that. However[,] and this is [an]
            important point, Dr. Stolpner believed he was doing the
            right thing in speaking to the patient and really believed
            he was helping the situation. For this reason and many
            other examples of his behavior over the month he spent
            with us, I believe that Dr. Stolpner may have some basic
            difficulty with processing instructions or multitasking.
            Throughout his time with us [D]r. Stolpner was pleasant
            respectful and professional in his demeanor. However I
            would have grave concerns about him functioning
            unsupervised in any patient care situation based on the
            experiences we had with him this month.

(Def. Ex. A-20 at LMC 038.)       Like previous evaluators, Dr. Brown

complained that plaintiff had serious difficulty following directions




      or physical impairment, incompetence, malpractice, misconduct or impairment of
      patient safety or welfare.
N.Y. Pub. Health Law § 2803-e

                                         17
in critical patient care situations and expressed concern about

plaintiff’s lack of awareness or concern for his deficiencies.

          In light of the October 8, 2014 letter from Dr. Brown, Dr.

Kesavan asked Dr. Marecheau to put her previous verbal complaints

about plaintiff into writing.   (JA(4)-040 – JA(4)-042.)   On October

14, 2014, Dr. Jacqueline Marecheau, who had direct experience

supervising plaintiff, submitted a highly critical evaluation of

plaintiff’s performance over the past year stating she found, “a

complete and utter disconnect with regard to his thought process and

patient care,” and describing incidents of failures in care that she

witnessed, including:

          [I]nability to follow directions . . . Inappropriate
          female examinations (persistently after being told
          multiple times not to have fingers near or on the
          clitoris) . . . Again, in the realm of inappropriate
          examinations-multiple vaginal examinations on patients who
          are in active labor or patients with preterm premature
          rupture of membranes. He tends to just examine women
          without any rhyme or reason . . . . Tendency to present
          the same patient to multiple providers until he hears what
          he wants. At times he tends to omit key components of a
          medical history . . . He has a complete inability to
          prioritize (e.g, needing to call a cardiac consult on a
          patient with long-standing tachycardia is seemingly more
          important that a patient who is about to deliver[] her
          baby) . . . Starting medications on patients without
          discussing it with the on call attending(s) . . . Ordering
          studies on patients without discussing it with his senior
          resident or on call attending(s) . . . I have witnessed
          inappropriate verbal communications with multiple female
          residents as well as house staff. . . . Inability to
          follow orders from female senior residents.

(Def. Ex. A-22.)   Approximately two weeks after the allegations of

inappropriate touching by plaintiff, LMC’s Ms. Kakleas (Designated

                                   18
Institutional Officer) and Candy Finklestein (Quality Assurance)

conducted an investigation of the allegations, interviewing Dr.

Marecheau and others, and could not substantiate Dr. Marecheau’s

claims regarding the inappropriate touching.   (JA(2)-030.)   Dr.

Marecheau, however, explained further at deposition that she

recalled instances of inappropriate hand placement during vaginal

deliveries.   (See JA(7)-027.)   Further, she stated, residents at LMC

perceived plaintiff as a loner with bizarre behavior.   (See JA(7)-

030 - JA(7)-031.)   Plaintiff points to a text conversation where

Dr. Marecheau appears to refer to plaintiff as “coocoo for cocoa

puffs”, but submits no evidence by which the court can ascertain

that the phrase refers to plaintiff as opposed to the “Frida”

mentioned in the same text.   (See Menken Decl., Ex. 18.)

          On October 15, 2014, members of LMC’s OB/GYN leadership

discussed plaintiff and made the decision to place plaintiff on a

paid administrative leave of absence and refer him to Occupational

Health Services (“OHS”) to determine his fitness for duty.      The

decision was reviewed with LMC’s legal counsel and human resources

and shared with LMC leadership.   (See Def. 56.1 at ¶ 33.)

          A meeting was held on October 16, 2014, wherein Dr.

Fitzpatrick, Dr. Thompkins, plaintiff, and Mr. Pabon discussed

plaintiff’s brief tenure and incidents at MSK and the need for

plaintiff to go on administrative leave.   (Def. Ex. A-23.)   The

notes describe Dr. Fitzpatrick’s statement of LMC’s concerns with

                                    19
plaintiff’s difficulty prioritizing and issues with patient care.

(Id.)   Plaintiff was advised of LMC’s plan to “take him off service

(no patient care) and have [him] undergo an evaluation.”    (Id.)

Plaintiff stated that he was surprised that he was taken off service

and stated that he ran all his decisions by fellows.    (Id.)   Dr.

Fitzpatrick responded that there was a “recurrent theme” that

plaintiff could not prioritize and stated, “we need to get you

diagnosed.   We are not getting punitive; we need to help you solve

this so that you can get back on track . . . . We want you to do

well, graduate, pass boards, and get a nice job. . . .”    (Id.)    Dr.

Fitzpatrick emphasized that this leave and evaluation were being

requested to help plaintiff get back on track and prevent the

evaluations from getting worse, but plaintiff consistently stated

that he wasn’t sure what the issues were and needed specific

examples. (Id.)   Plaintiff further responded to criticisms by asking

why he was being labeled when other residents also had issues.

(Id.)   Dr. Fitzpatrick responded that other residents have thrived,

but plaintiff had not, and that people were not comfortable with him

managing the floor or their patients.   (Id.)   Dr. Fitzpatrick

directed plaintiff to reach out and make an appointment for the

evaluation and that they would meet again after the evaluation.

(Id.)

           Plaintiff eventually scheduled a meeting with Dr. Steven

Salvati for October 16, 2014, at Occupational Health Services

                                   20
(“OHS”) for his recommended evaluation.           Prior to the meeting, Dr.

Salvati had never seen or spoken to plaintiff. (JA(8)-004 – JA(8)-

006.)   Dr. Salvati described receiving a referral from Ms. Kakleas

regarding plaintiff’s behavioral issues and a list of concerns with

plaintiff.    (JA(8)-005.)      Dr. Salvati confirmed at deposition that

during the evaluation plaintiff behaved respectfully, expressed

insight, and, to the best of his recollection, did not express anti-

female animus.     (JA(8)-008.)     However, because of the disconnect

between the comments and allegations made and plaintiff’s’ total

lack of understanding as to why some of the comments or allegations

were made and insistence that they were unjustified, Dr. Salvati

felt a psychological or psychiatric evaluation was needed.              (JA(8)-

009 – JA(8)-010.)     Dr. Salvati referred plaintiff for an Independent

Medical Evaluation, which was conducted by Dr. Melanie Israelovitch

of Mount Sinai Beth Israel.       (Id.; see also JA(1)-049 – JA(1)-050.)

The decision to refer plaintiff to a psychiatrist was made

exclusively by Dr. Salvati and not by other staff or doctors at LMC,

however, the psychiatrist was selected by LMC.           (JA(8)-013 – JA(8)-

014.)   On October 30, 2014, Dr. Israelovitch issued a report

diagnosing plaintiff with an unspecified personality disorder, and

stating: [ • ].     (Def. Ex. A-29. 3)        Plaintiff described Dr.



3 The court provides citations to page numbers of the relevant text it considered

and refers to from the text of the Sealed Goldbloom Report, Def. Ex. A-38 and Sealed
Israelovitch Report, Def. Ex. A-29, rather than the direct quotations, as the
exhibits are presently under seal. Such omissions of direct quotations are indicated
by “ [ • ] ”.
                                         21
Israelovitch as issuing him “a clean bill of psychiatric health,”

(JA(1)-053 – JA(1)-056), and emailed Dr. Fitzpatrick on November 6,

2014, stating that Dr. Israelovitch assured him that the session

with plaintiff went well and plaintiff would be returning to work.

(See Def. Ex. A-31.)    However, plaintiff reported being “surprised”

when he saw Dr. Israelovitch’s written report as he believed it was

different from what she told him at the evaluation session.     (JA(1)-

056 – JA(1)-058.)

           Dr. Salvati did not share Dr. Israelovitch’s report with

LMC.   However, after receiving the report, Dr. Salvati emailed Dr.

Israelovitch on November 4, 2014 asking, “Do you believe that Dr.

Stolpner is fit to return to his job duties presently while he

seeks/obtains the recommended psychotherapy or should he seek the

therapy, to further determine any underlying behavioral health issues,

prior to resumption of duties. Your additional clarification is of

significant importance, since this is a major issue that will be

addressed when the recommendations are discussed with his Chairman and

his residency Program Director.”     (Def. Ex. A-30.)   Dr. Israelovitch

responded that this question “is very difficult if not impossible to

answer . . . . His program director and chairman will need to make

that determination though with good and intensive treatment and very

close supervision, I believe that he could be given the chance to

return to work.”    (Id.)   Dr. Salvati, in turn, reported to OB/GYN

leadership at LMC that Dr. Israelovitch was inconclusive about whether

                                     22
plaintiff could resume work immediately and found the following: that

there was significant disparity between plaintiff’s perception of his

performance in the residency program and LMC’s evaluation of

plaintiff, that plaintiff did not meet the criteria for any

psychiatric disorders, that she diagnosed plaintiff with an

unspecified personality disorder, that she believed plaintiff might be

given the chance to return to work with intensive therapy and close

supervision.    (See Def. 56.1 at ¶ 46 (citing Pl. Ex. 21-22 4; JA(8)-011

– JA(8)-012, JA(8)-015, JA(8)-018 – JA(8)-023; JA(2)-038 – JA(2)-041,

JA(2)-043 – JA(2)-044; JA(10)-014 – JA(10)-015; JA(10)-007 – JA(10)-

008; JA(4)-053 – JA(4)-054).)

            On November 4, 2014, after receiving Dr. Salvati’s report,

Dr. Fitzpatrick, Dr. Kesavan, Ms. Kakleas, Laura Alfredo (LMC’s in-

house counsel), and Candy Finkelstein met and reached consensus that

plaintiff should be medically cleared as fit for duty before returning

to work.    (Pl. Ex. 21-22; JA(10)-018 – JA(1)-020; see also JA(2)-045;

JA(4)-052; JA(4)-055.)      Ms. Kakleas believed that they should get

plaintiff help and was of the opinion that “C.P.H. is usually a good

resource for physicians who need help.”          (Id.)   Ms. Kakleas’

recommendation of the Committee for Physician Health (“CPH”), a

division of the New York State Medical Society, was based on her prior

experience with physicians who were referred to CPH to assist them


4 All references to Plaintiff’s exhibits marked at Jenny Kakleas’ deposition taken
on March 21, 2017 and attached to the Declaration of Roger H. Briton, Esq. as
Exhibit D are referred to herein as “Pl. Ex. __” where the “__” represents the
number the exhibit was assigned at deposition
                                         23
with behavioral issues.   (JA(10)-020 – JA(10)-023.)   The other others

at the meeting agreed.    (Id.)   CPH describes itself as providing

“confidential, non-disciplinary assistance to physicians . . .

suffering from substance abuse and other psychiatric disorders while

protecting public safety” and identifies “Concern about the health of

yourself or a colleague” and “deterioration of professional

performance/relationships” as common reasons for referrals to CPH.

(Pl. Ex. 25.)

          On November 6, 2014, Dr. Kesavan informed plaintiff that Dr.

Israelovitch’s evaluation was inconclusive.    (Def. Ex. A-31.)

Plaintiff asked to review the report and Dr. Salvati provided the

report to him the next day.    (Def. Ex. A-32.)   Plaintiff met with Dr.

Fitzpatrick, Dr. Kesavan and Ms. Kakleas who explained that

plaintiff’s paid administrative leave was being changed to a medical

leave of absence, during which plaintiff would be evaluated by CPH.

(Def. 56.1 at ¶ 51 (citing JA(1)-059; Def. Ex. A-34; Pl. Ex. 27).)

Despite having reviewed Dr. Israelovich’s evaluation and the doctor’s

email exchange with Dr. Salvati, neither of which declared plaintiff

“fit for duty,” plaintiff emailed LMC on November 13, 2014 stating:

          Dr. Israelovitch has cleared me fit for duty, so at this
          point I can’t file for [medical] leave. I have also spoken
          with CPH, who have stated to me that they deal with
          psychiatric disorders and substance abuse. I don’t have any
          of these issues and I have cleared my evaluation so I am not
          fit for evaluation by this organization.

(Def. Ex. A-34.)   Plaintiff explained his view of the inconsistency in

what he perceived to be Dr. Israelovitch’s oral statement to him and
                                     24
her written recommendation regarding his return to work, saying that

plaintiff relied on his “conversation with [Dr. Israelovitch], and

[his] understanding . . . [that] she said [plaintiff] should be able

to go back to work.” (JA(1)-061.)     Plaintiff emphasized that “in my

view . . .     I was cleared in my perception from my conversation with

Dr. Israelovitch and the email . . . . I should have been able to

return to work.” (JA(1)-062 – JA(1)-063.)     Plaintiff describes Dr.

Israelovitch’s written recommendation in his 56.1 statement

alternately disputing Dr. Israelovitch’s evaluation, saying “Dr.

Israelovitch, who was affiliated with Beth Israel Medical Center in

Manhattan, issued a report with a ‘diagnosis’ of unspecified

personality disorder, which is not a ‘real’ diagnosis or disorder,”

and, saying “In a November 4, 2014 email to Dr. Salvati, Dr.

Israelovitch indicated that Dr. Stolpner was fit for duty and could

return to work at that time.”     (Pl. 56.1 at ¶¶ 52, 55.)

        D.     PLAINTIFF’S TERMINATION

             CPH referred plaintiff to several psychiatrists for an

evaluation and Plaintiff selected Dr. David Goldbloom.       (JA(1)-068.)

Plaintiff met with Dr. Goldbloom on December 24, 2014 and January 8,

2015.   At the request of Dr. Goldbloom, Plaintiff also submitted to

Neuropsychological Testing.     Dr. Chriscelyn Tussey of the

Metropolitan Forensic & Neuropsychological Consultation conducted

the tests and provided Dr. Goldbloom with a preliminary report dated

February 7, 2015.     Dr. Goldbloom issued his report on February 11,

                                     25
2015, and Dr. Tussey issued a final report on February 14, 2015.

(See Def. Ex. A-38.)    Dr. Goldbloom’s report notes that plaintiff

told him that he was on administrative leave due to an unfavorable

evaluation by Dr. Carol Brown of MSK.     (Id. at 692.) The Goldbloom

report lists the sources of information consulted in the drafting of

his report as: Dennis Stolpner, M.D., Dr. Steven Salvati, Dr.

Fitzpatrick, Dr. Meera Kesavan, Ms. Kakleas, an evaluation by Dr.

Brown, Dr. Marecheau, Dr. Shahem, and Dr. Ryncarz. (Id. at 691.) Dr.

Goldbloom describes meeting with plaintiff and plaintiff’s

insistence that there was a justification for his actions in

relation to each complaint or negative evaluation plaintiff

received, even when plaintiff confirmed that he disobeyed direct

orders from an attending physician in a supervisory role.     (Id. at

P691 - P693.)    Further, Dr. Goldbloom noted the inconsistency in

what Dr. Salvati said regarding plaintiff’s ability to return to

work following administrative leave, and what plaintiff believed was

said, [ • ].    (See Id. at P692-693.)   However, an LMC email dated

November 13, 2014, advised plaintiff that Dr. Salvati did not clear

plaintiff to return to work and that plaintiff was being placed on

medical leave.   (See Def. Ex. A-35.)    Dr. Shahem, an OB/GYN

attending at LMC whose name plaintiff offered when Dr. Goldbloom

asked for names of attending physicians that would speak favorably

of working with plaintiff, described plaintiff as exhibiting

compulsive behavior.   (Def. Ex. A-38 at P695.)    Dr. Shahem had

                                    26
worked with plaintiff for two years and described plaintiff to Dr.

Goldboom.    (See Id. at P694-695.)   Dr. Goldbloom reported that when

he presented some of Dr. Shahem’s statements to plaintiff, plaintiff

replied [ • ].    (Id.)

            Dr. Ryncarz, another OB-GYN attending who plaintiff

volunteered as a positive reference for Dr. Goldbloom to contact,

had worked with plaintiff for 1.5 years and described plaintiff as

[ • ].   (Id.)   Dr. Ryncarz also informed Dr. Goldbloom that

plaintiff needed to focus on teamwork skills and, [ • ].

            During his interview with Dr. Goldbloom, Dr. Fitzpatrick

informed Dr. Goldbloom that LMC attempted to counsel plaintiff about

how he could improve at his six-month evaluation.    Dr. Fitzpatrick

also stated that around that time [ • ].    (Id at P697.)   Dr.

Fitzpatrick agreed with Dr. Goldbloom that plaintiff [ • ].       (Id.)

            Dr. Goldbloom also interviewed Dr. Kesavan, who provided

multiple examples of behavior by plaintiff that caused patient care

concerns, and stated that plaintiff was defensive when confronted,

though not in a hostile way.    (Id. at P698.)   Dr. Kesavan cited an

example of plaintiff being told he needed to inform a team before

entering a delivery room and instructing a patient [ • ] and a

situation where plaintiff ignored an attending’s direction that a

patient who had an incomplete abortion and was bleeding and needed a

D&C and instead treated a patient with shortness of breath. (Id.)




                                      27
          On January 8, 2015, Dr. Goldbloom met with plaintiff a

second time and advised that he would refer him for

neuropsychological testing.   (Id.)        Dr. Goldbloom had experienced

firsthand what others described as plaintiff’s inability to process

instructions.   (Id. at 0698.) In his report, Dr. Goldbloom stated

that he explained to that he would call plaintiff to set up a date

and time for their initial meeting after discussing the payment for

the evaluation by his residency program.        (Id.)   Plaintiff then

called Dr. Goldbloom the next day to set up the appointment.         (Id.)

Dr. Goldbloom explained his own reaction saying, [ • ].         (Id.)

          Plaintiff had the opportunity to review the Goldbloom

report and stated that the report accurately reflected what

plaintiff told Dr. Goldbloom.   (JA(1)-066.)        However, plaintiff

criticized Dr. Goldbloom for [ • ] and said he believed there was

language in the report that suggested [ • ] insisting that his

quotes were taken out of context.     (Id.)     Further, when questioned

about the individuals who Dr. Goldbloom interviewed or received

statements from, he had differing explanations for their criticisms

– “I believe some of the attendings did perceive me as disabled.           I

think others made statements that are inaccurate and incorrect.”

(JA(1)-070.)

          Dr. Tussey conducted a neuropsychological examination of

plaintiff over the course of nine hours between January 27, 2015 and

January 31, 2015.   In her report, Dr. Tussey found that plaintiff

                                      28
was intelligent with a particular strength in vocabulary and working

memory. 5   She noted that plaintiff’s relative cognitive weaknesses

were in the low average to average range, but emphasized that [ • ].

(Def. Ex. A-38 at P698-699.)        Dr. Tussey further reported that

[ • ]. (Id.)    Dr. Tussey suggested that a diagnostic consideration

for plaintiff was Obsessive Compulsive Personality Disorder, but did

not identify plaintiff as suffering from the disorder at the time

she completed the report. (Id. at P700.)           Based on his and Dr.

Tussey’s analysis, Dr. Goldbloom recommended that plaintiff would

benefit from participating in CPH, which entailed receiving

treatment and work-site monitoring.           (Id. at P701.)    He specifically

noted that, [ • ].      Dr. Goldbloom also suggested that a worksite

monitor or mentor work with Dr. Stolpner to address the weaknesses

noted in the reports.      (Id.)

            Dr. Tussey recommended steps like plaintiff writing down

information provided by attending physicians and focusing on a

single task at a time, though she acknowledged the single-task

approach would be difficult in a clinical setting.             (Id.)   Dr.

Stolpner stated that plaintiff is [ • ] and, [ • ]. (Id.)              The

report also noted that, [ • ].        (Id.)     Dr. Goldbloom recommended

that plaintiff return to work with as many of the accommodations




5 Neither party submits Dr. Tussey’s complete final report, although Plaintiff
submits an excerpt of the final report as Menken Decl., Ex. 12.
                                         29
noted in the report as possible.        However, the report was not

provided to LMC. 6

            During plaintiff’s medical leave, plaintiff was forbidden

from reporting for duty to the hospital.          (JA(2)-053.)     Plaintiff

asserts that while he was on medical leave pending a CPH evaluation,

LMC made no effort to remediate plaintiff’s alleged job performance

problems and failed to remediate issues identified by LMC upon

plaintiff’s return from his leave of absence.           (JA(4)-056; JA(2)-054

– JA(2)-055.)      In response to a question regarding remediation

efforts for plaintiff’s problems, Dr. Fitzpatrick responded, “we had

no perception of problems[,] [w]e had issues with outcomes,”

specifically, the reason he was not performing at the appropriate

level for a PGY-3. (JA(2)-055 – JA(2)-056.)           Dr. Fitzpatrick further

explained that LMC took remedial measures such as placing plaintiff

on the maternal fetal medicine service to ease him back into his

work and encouraging plaintiff to meet with his CPH monitor on a

regular basis.     (Id. at 055.)      LMC did not have access to the

Goldbloom Report or Tussey Report, so it is unclear which, if any,




6 Plaintiff’s 56.1 statement speculates that it is likely that plaintiff’s
psychological evaluations were available to LMC without citation to any evidence
that supports its claim, however LMC provides undisputed evidence supporting its
assertion that the Goldbloom Report and the Tussey Report were not provided to
anyone at LMC; instead copies were obtained by plaintiff’s counsel and produced in
discovery. (Kakleas Aff. ¶¶ 8-9; Pl. 56.1 at ¶ 58; JA(1)-064 - JA(1)-065.)
Leadership at LMC was not made aware of the fact that plaintiff’s leave of absence
was a medical leave at the time, and LMC determined it would not divulge information
as to the reason for plaintiff’s extended leave of absence. (See JA(2)-053.)
                                         30
of the suggested accommodations recommended by Dr. Tussey were

communicated to LMC.

          Upon plaintiffs’ return from medical leave Dr. Kesavan

acted as plaintiff’s workplace monitor until she left unexpectedly

for maternity leave on June 22, 2015 over plaintiff’s objection,

(Def. 56.1 at ¶ 81.)    In that role Dr. Kesavan established a plan

for helping plaintiff address certain issues. (Def. Ex. A-41.)

These included directing plaintiff to use flash cards when

presenting and signing out patients to improve communication and

care transitions.   (Id.)   She also intended to have frequent

meetings with plaintiff.    (Id.)    Plaintiff was also assigned a

treatment monitor, Dr. Faina Yablochnikova, a psychologist.      (JA(4)-

067; JA(1)- 071-072.)   Moreover, on June 28, 2015, Dr. Janine

Doneza, Chief OB/GYN resident at the time, asked to meet with

plaintiff to assist with his work, but it is unclear whether

plaintiff met with Dr. Doneza.      (See Def. Ex. A-55.)   Plaintiff

argues that LMC’s policies required remediation to correct its

residents’ performance problems.      (See Pl. MOL at 13 (citing JA(2)-

016-017.))    Plaintiff cites the deposition testimony of Dr.

Fitzpatrick, who testified that during his time at LMC, certain

residents received remediation and other residents were placed on

probation, but he doesn’t know how many, and that one resident was

terminated.   (See JA(2)16-17.)     Dr. Fitzpatrick does not state that

remediation of residents at LMC was governed by any particular

                                      31
policy, nor does the exhibit cited by plaintiff, Menken Decl., Ex.

6, require one.   LMC’s OB/GYN Residency Manual states the following

regarding dismissal:

            Dismissal or reappointment without promotion may be
            considered for disciplinary reasons or unsatisfactory
            clinical performance. Prior to considering this, the
            Program Director may:
                    • Document appropriate counseling of the resident,
                      including efforts at remediation
                    • Make available reasonable assistance and/or make
                      sure that the resident is aware of the
                      availability of confidential counseling or other
                      resources.
                    • Provide reasonable opportunities for the
                      resident to demonstrate improvement. Bring [it
                      to] (sic) the action to the attention of the DIO
                      and GMEC.

(Menken Decl., Ex. 6 at D003591 (emphasis added).)      The program

manual further states that, “Remediation and probation may also be

used at any time during the year when a resident is having

difficulty.”    Although remediation itself is not mandatory, a

description of remediation includes the written plan of remediation

cited by plaintiff, which is described as including “specific issues

to correct, steps to correct them, and a timeline.”      (Id. at

D003592.)

            Dr. Kesavan took extensive notes on her interactions with

plaintiff following his return to LMC on April 23, 2015, following his

medical leave and CPH evaluation.    Dr. Kesavan was plaintiff’s

assigned mentor and discussed various issues plaintiff faced after his

return to LMC with plaintiff.    (See Def. Ex. A-50.)    Plaintiff’s

issues at LMC resumed almost immediately following positive March 27,
                                    32
2015 comments from Dr. Shailini Singh, who reported to Dr. Kesavan

that plaintiff asked insightful questions and was doing well on the

Maternal Fetal Medicine rotation as it was a more isolated rotation.

(Id. at LMC 155.)

          By early April 2015, plaintiff cited concerns about getting

enough gynecology cases and reported that he was having communication

difficulties and not working well with Dr. Carlos Rondon, house

physician.   Dr. Kesavan investigated plaintiff’s complaint and was

advised by Dr. Rondon that he disapproved of the manner in which Dr.

Stolpner spoke to him, prompting Dr. Kesavan to remind plaintiff that

working in a team was a part of patient care.   (Id.)   Plaintiff also

reported communication difficulties with Dr. Colon and plaintiff and

Dr. Kesavan discussed ways that plaintiff and Dr. Colon could better

communicate.   When Dr. Kesavan asked plaintiff when he would meet with

CPH, plaintiff told Dr. Kesavan that he “really didn’t think he had to

follow up with them.” (Id. at LMC 156)   After Dr. Kesavan reminded

plaintiff that the terms of his return required him to follow up with

CPH, plaintiff did so a few weeks later.   (Id.)

          In April to June 2015 Plaintiff repeatedly continued to

complain about his interactions with other attendings and cited

multiple instances of feeling disrespected, and other doctors

complained about plaintiff.   (Id. at LMC 156-157.)   After complaints

during a period of approximately one month between April and May 2015

Dr. Kesavan attempted on May 8, 2015 and May 11, 2015 to explain to

                                   33
plaintiff that much of the perceived disrespect might be a result of

plaintiff’s personal perception.   (Id.)       Shortly after the May 8, 2015

discussion, Dr. Kesavan noted that plaintiff appeared to feel like he

was making progress, and said he was “overall happy with the way

things were going in the program.”        (Id.)   However, by May 16, 2015,

plaintiff again emailed Dr. Kesavan complaining about communication

issues with attendings and colleagues.        (Id. at LMC 157.)   Around this

time, house physician Dr. Carlos Rondon requested not to work with

plaintiff in the future. (Id.)   Dr. Kesavan urged plaintiff to discuss

his concerns with CPH, and Dr. Kesavan advised plaintiff and Dr.

Rondon that some accommodations could be made, but she could not

always keep them off service together, and after a meeting with CPH on

or before March 27, 2015, plaintiff appeared improved.        (Id.)

           As before, the reprieve from complaints by and about

plaintiff, and negative evaluations was short-lived.        On June 1, 2015,

residents complained that Dr. Stolpner sent a junior resident to

conduct rounds, which involve evaluating patients alone, drawing

criticism from the resident team and Dr. Kesavan as they felt sending

the junior resident on rounds alone was inappropriate.        (Id. at LMC

158.)    On June 6, 2015, Dr. Kesavan noted that she was told by

several different sources that plaintiff was still unable to

appropriately write post-operation orders on an ambulatory case.

(Id.)   To address this concern, Dr. Kesavan asked Dr. Elaine Aguinaldo

to sit with plaintiff and review all ambulatory orders to help improve

                                     34
his ability to write postop orders.      (Id.)   Dr. Aguinaldo complied

with Dr. Kesavan’s request but later expressed uncertainty over how

much plaintiff absorbed despite her repeated review of the orders with

plaintiff.   (Id.)   From June 12-15, 2015, several residents complained

about Dr. Stolpner’s sign-outs, prompting Dr. Kesavan to speak with

senior residents Dr. Doneza and Dr. Artiles who agreed to speak with

plaintiff to “better help him.”   (Id. at LMC 159.)     However on June

13, 2015, Dr. Kesavan was informed by Dr. Faris that plaintiff

incompletely signed out a patient leading to a failure to hand-off the

patient.   Dr. Kesavan informed plaintiff that this type of mistake can

affect patient care, and advised him to take more care with hand-offs,

but Dr. Stolpner attributed the mistake to a technology issue and

technical mistake plaintiff made.   (Id. at 159)

           Dr. Kesavan provided plaintiff with a requested

accommodation of taking an evaluation ahead of his board examinations

at his request, plaintiff stated that he believed Dr. Kesavan “had a

perception . . . that there was something wrong with me and I was

somehow disabled and   . . . could not practice medicine

independently,”   plaintiff,   “thought she was trying to be helpful and

she had positive intentions, but I do believe that her perception of

me was that I was that I did not have the capacity to function as an

OB/GYN resident, which I think is evident even as early on as June 4th

through the correspondence -- through the charts that I have been

reading that you have sent me.” (JA(1)-083 – JA(1)-084.)      The   volume

                                    35
of criticisms of plaintiff’s proficiency in OB/GYN, some of which came

from people plaintiff selected as positive references, did not appear

to detract from plaintiff’s own opinion of his skill level and lack of

need for improvement, given his view that criticisms were “based on

perception and not on objectivity.”           (JA(1)-080.)

            Plaintiff completed a self-assessment for the second half of

2014 on March 30, 2015.       In it he rated himself as proficient or

higher in every category, despite his colleagues’ evaluations to the

contrary, and plaintiff’s own allegations that he received inadequate

mentoring opportunities.       (JA(1)-078 – JA(1)-079; see generally JA(1)-

078 – JA(1)-094.)     Plaintiff also alleged that other similarly

situated residents received remediation, but offered inadequate

evidence to establish that the residents were similarly situated.

(Pl. MOL at 13-16, 25.)       Despite the documented continued flow of

communications and remedial steps taken by Dr. Kesavan, plaintiff

asserted that Dr. Kesavan was not available when he needed to discuss

issues he faced and that he only received one instance of remediation.

(JA(1)074-JA(1)-075.)

            In June 2015, Dr. Kesavan drafted a “Resident Milestone

Evaluation: Year-End 2014-2015” detailing plaintiff’s progress since

his return to LMC.      (Def. 56.1 at ¶ 86.)       The OB/GYN Clinical

Competency Committee or “CCC” met on June 4, 2015 7 to discuss the



7 Although the defendant’s 56.1 statement at ¶ 86 states that the meeting occurred
on June 4, 2014, Def. Ex. A-52 is the June 4, 2015 Clinical Competency Committee
Meeting Notes. The court notes that 2015 is the correct year.
                                         36
evaluation and Dr. Kesavan scheduled a meeting to discuss the

evaluation with plaintiff on June 17, 2015.    (Id. at ¶¶ 88-89.)

The meeting was first postponed due to a conflict with plaintiff’s

CPH treatment monitor, and then postponed due to Dr. Kesavan’s

unexpected departure on June 22, 2015, for issues related to her

pregnancy.    (Id.)   Dr. Faris then assumed the role of Associate

Program Director and plaintiff’s mentor.   (Id.)   Within a week of

the transition, plaintiff contacted Dr. Faris and others with

repeated complaints about other residents, including a complaint

that one individual’s lack of communication jeopardized patient

care.   (Id. at ¶¶ 90-92.)

           On July 9, 2015, Dr. Fridman, an attending, completed an

“End of Rotation Evaluation” of plaintiff’s performance from June 1

to June 28, 2015 and rated plaintiff as below competent and novice

level, commenting that plaintiff had “very limited clinical

judgment,” was “unable to prioritize,” and was “not competent [to]

teach medical students or junior residents.”    (Id. at ¶ 93 (citing

Def. Ex. 58 at LMC 114).)    Dr. Fridman also wrote that plaintiff was

not trustworthy because he lacked clinical judgment and could not

manage in a stressful situation.   Dr. Fridman noted that despite the

stated deficiencies, plaintiff followed directions well in the

operating room and respected hospital staff.    (Id.)




                                    37
           Dr. Fridman submitted another evaluation a month later for

the period from July 1 to July 26, 2015 where he again gave

plaintiff an overall novice rating and commented:

           Weak resident, poor clinical judgment! His inability to
           prioritize coupled with slow decision making makes for a
           dangerous combination. High Stress, fast paced with
           frequently urgent environment of Ob/Gyn specialty is not
           appropriate for him. Resident frequently focuses [on]
           unimportant and irrelevant details, yet ignores the
           patient and performs unreliable physical exams.

(Id. (citing Def. Ex. A-59 at LMC 139).)       On the July 9, 2015, Dr.

Marechau emailed Dr. Faris to raise concerns regarding inaccuracies

in a recent sign out by plaintiff stating, “he had NO KNOWLEDGE of

the patients when he is on call,” citing two instances when

plaintiff did not know information about the patients    (Id. at ¶ 94

(citing Def. Ex. A-64).)    Plaintiff emailed Dr. Faris the same day

to complain that Dr. Marecheau and Dr. John Ilgan loudly berated him

in front of others after an incomplete sign out, explaining that he

only gave an incomplete signout regarding a patient because of

issues with charting and a nursing report he was not responsible

for.   (Id. at ¶ 95 (citing Def. Ex. A-65).)   On July 14, 2015, Dr.

Ilgan, prompted by a conversation with Dr. Marecheau wherein she

advised him to voice his complaints, emailed Dr. Faris, Dr.

Fitzpatrick, Dr. Contreras and Dr. Kesavan with “[g]rave concerns”

regarding plaintiff and stated the following:

           In two separate morning reports, he gave horrifically
           inaccurate sign outs on two patients that I knew well.
           When I was told that they were my patients I told him
           directly that “I thought I was going crazy, because what
                                   38
          was presented sounded nothing like the patients that I had
          seen.” I told him that I would expect a quality H&P from
          medical students. He was discussing a patient in front of
          40 people at morning report and he was horrifically
          unprepared. He stated he was busy all night. He
          mentioned “that was the history that was signed out to
          me.” There is no excuse to regurgitate a sign out from
          someone else at morning report. If that was the case, he
          must not have seen the patient, reviewed their chart or
          examine[d] them whatsoever. These poor sign-outs are
          rarely excusable for an intern, but are totally
          reprehensible for a senior resident. I witnessed his
          evasive nature and lack of explanation when dealing with
          poor signouts given to co-residents. He perpetually finds
          ways to blame others or excuse himself for his poor
          performance. I have rarely mentioned this regarding prior
          trainees, but I cannot see how Dr. Stolpner is fit to work
          as a resident, evaluate patients independently or work
          within a team healthcare environment. Only once before had
          I openly recommended that a resident be terminated.
          Clearly, Dr. Stolpner is not fit to be a resident, provide
          care to patients and he should be terminated. Continuation
          as a resident and eventual graduation could make us
          individually or the hospital culpable for future poor
          patient outcomes including possible maternal deaths, if we
          inappropriately graduate him from the program.

      (Id. at ¶ 97 (citing Def. Ex. A-67 at LMC 222(A)-223(A)

(emphasis in original)).)   Dr. Faris asked for specific examples of

what was wrong with the sign-outs and Dr. Ilgan provided

descriptions of a sign out for a patient evaluated for epistaxis and

a patient with a vanishing-twin pregnancy.   (Def. Ex. 67 at LMC

220(A)-221(A).)   Plaintiff responded to Dr. Ilgan’s complaints,

claiming that Dr. Ilgan accurately reported one incorrect sign-out

but, for reasons beyond plaintiff’s knowledge, “blatantly lied”

about plaintiff’s sign-out with regard to the patient evaluated for

epistaxis.   (JA(1)-089 – JA(1)-091.)


                                   39
               On July 20, 2015, another attending, Dr. Rosemary

Ruggiero, emailed Dr. Faris complaining that plaintiff failed, for a

two hour period between 3:00 a.m. and 5:00 a.m. on July 11, 2015, to

properly assess a patient with a ruptured ectopic pregnancy and

failed to reach out to Dr. Ruggiero about the emergency situation

and when the patient was taken to the operating room, she had lost

two liters of bloold.   (See Def. 56.1 at ¶ 100.)   Dr. Ruggiero

further stated, “Dr. Stolpner does not possess the ability to

recognize medical emergencies and has absolutely no sense of

urgency. My sense is that placing him on call as the higher ranked

resident is a disservice to him and the patients. I believe this is

the overwhelming sentiment of all of the providers.”    (Def. Ex. 66.)

Plaintiff did not believe Dr. Ruggiero’s criticism was warranted and

at deposition stated, “Dr. Ruggiero judged me in haste, claiming I

had no urgency. I think that’s a behavioral characterization, and I

think that goes again to the perception that I’m incapable of

practicing as an OBGYN….” (JA(1)-087.)   However, he acknowledged

that a ruptured ectopic pregnancy is potentially a matter of life or

death. (JA(1)-088.)

          Despite the abundance of criticisms and complaints

regarding plaintiff’s performance and skill level, on July 14, 2015,

plaintiff rated himself as expert or proficient in every category of

his Resident Self-Assessment for the period from December 30, 2014

to June 30, 2015, and testified later at deposition that he “was

                                   40
competent enough to practice as an independent practitioner.”

(JA(1)-086.)   Plaintiff continued to be the subject of complaints

during July 2015 that echoed concerns about plaintiff’s low fund of

knowledge and inability to follow directions or comprehend feedback.

In one illustrative complaint, Dr. Rodriguez-Dumont, an attending,

provided a description of his attempts to teach plaintiff and

plaintiff’s inability to process the feedback for the period of July

1, 2015 to July 26,2015:

          . . . I have tried to explain and teach Dennis the correct
          approach for management of multiple clinical scenarios. He
          seems to either not believe my teachings, or is unable to
          assimilate this information. He has repeatedly been unable
          to repeat back to me what he has learned after I point out a
          mistake on his clinical judgment making impossible to
          corroborate if he in fact has understood his error. Example:
          Dennis wanted to examine a patient in labor without a clear
          indication. He often answers with “I just wanna see whats
          going on.” I sat down and slowly explained why there was no
          need to examine the patient at that time. I also went
          through what would be the adequate timing of routine
          examination for laboring patients. I also . . . explained
          clinical scenarios that would indicate the need to deviate
          from routine. After asking if he understood, I finished my
          explanation. Dennis stood up and said “ok, I will go
          examine her now”. This shows a complete inability to
          comprehend our training.

 (Def. Ex. A-60 at LMC 128.)

          After Dr. Faris contacted CPH on or about July 22, 2015 to

apprise them of recent concerns with plaintiff, CPH reached out to

plaintiff.   (See Def 56.1 at ¶ 104.)   On July 22, 2015, plaintiff

replied to CPH denying prior knowledge of Dr. Faris’ concerns and

stating that the residents and attending physicians were aggressive


                                   41
and disrespectful to him, that nurses refused to follow his requests,

that Dr. Kesavan did not respond to emails from him, and describing

the behavior of certain people at LMC as incomprehensible and

malicious.   (Id. (citing Def. Ex. A-68).)   Plaintiff’s CPH monitor

responded in part that, “[t]o be ‘right’ is not the goal here. It is

for you to accept feedback and I agree with you that it has to be

specific if you want to be able to change.”   (Id.)

          Following the steady stream of complaints about plaintiff,

the CCC met on July 23, 2015 to discuss plaintiff’s performance and

future at LMC.   (Id. at ¶ 105.)    Dr. Cedric Olivera, the Committee

Chair, Dr. Fitzpatrick, the Department Chair, Dr. Faris, the Associate

Program Director, Dr. Kesavan, the program director, and attending

physicians Dr. Aglialoro, Dr. Contreras and Dr. Morgan attended.    (Id.

(citing Def. Ex. A-69; JA(4)-068 – JA(4)-069).)   The minutes raised

the following critical concerns:

          A discussion was held to address the increasing number of
          complaints received on this resident in recent months.
          Several cases were brought forward to the committee to
          discuss Dr. Stolpner’s patient care and lack of escalation.
          The number of faculty complaints regarding the resident’s
          clinical competency has increased and has reached critical
          levels. The attending faculty feel that this resident is
          performing below acceptable levels. He has been evaluated as
          a novice, which is not appropriate for his PGY level. This
          has raised important concerns regarding his ability to
          independently care for patients.

          An incident which recently occurred involved a patient with
          an ectopic pregnancy who was unstable in the ED. Dr.
          Stolpner responded to a consult and was ”waiting for beta.”
          . . . He was not able to appraise the acuity of the
          patient’s condition. This patient may have suffered serious
          consequences of such a decision, including death. This is a
                                   42
           diagnosis that should have easily been made by a PGY1 in the
           latter half of their first year. The fact that Dennis at a
           PGY 3 level was unable to make the appropriate diagnosis is
           a serious deficiency.

           Dr. Stolpner felt that some of the attendings were
           exhibiting unprofessional behavior towards him. A witness to
           the interaction between Dr. Stolpner and the attendings in
           question stated that there was no unprofessional behavior
           exhibited by the faculty. This type of reaction may be the
           resident’s attempts to deflect attention from his abilities
           and behavior.

           The resident does not exhibit ownership of responsibility
           and appears to misrepresent facts regarding patient care.
           Such misrepresentation of facts during rounds, or
           presentation of patients has concerned faculty sufficiently
           to raise concerns regarding the validity of Dr. Stolpner’s
           information, knowledge and his ability to care and treat
           patients. This misrepresentation has occurred at all
           facilities he has worked including Memorial Sloan Kettering
           and Long Island College Hospital. At Memorial he was removed
           from direct patient care due to patient safety concerns.

(Id. (emphasis added))   The CCC found that plaintiff “posed a danger

to patient safety,” was unable to “ascertain a patient’s acute

condition and may not be able to achieve clinical competence,” and

needed to be “removed as soon as possible from all clinical duties and

[ ] given [ ] required notice.”   (Id. at ¶ 106 (citing Def. Ex. A-69

at LMC 180-181).)


           On July 24, 2015, Dr. Ilgan emailed Dr. Fitzpatrick under

the Subject “Re Grave Concerns regarding Dr. Dennis Stolpner, stating

in part:

           [P]atient safety is the number one priority. Dr. Stolpner
           is not just unsafe, he would be a dangerous physician, if he
           independently cared for patients . . . . Dr. Stolpner is an
           extremely unsafe resident physician who fabricates patient
           histories, does not personally evaluate patients himself,
                                   43
          [a]nd is quick to give unjustifiable reasons for his
          inadequacies in patient histories, assessments and plans.
          Moreover he feels very comfortable publicly sharing his
          woefully inadequate or fabricated patient histories with
          fellow residents and attendings who will assume care of the
          patients. The problem is multifaceted, low aptitude if
          medical knowledge, poor work ethic in pursuing patient
          information or performing exams, complete fabrication of
          patient histories to fill talking points and near total
          neglect for patients who need continuous, active and
          involved care on the labor floor.

(Def. Ex. A-67A at DO2972.)

          On July 27, 2015, Dr. Fitzpatrick and Dr. Faris informed

plaintiff that he was placed on “interim restrictive status” while LMC

investigated concerns regarding his performance.    (Def. Ex. A-67 at

LMC 219(A).)   Plaintiff emailed CPH the same day stating that he was

placed on leave without justification.    (Def. Ex. 72.)   On July 28,

2015, Dr. Fitzpatrick and Dr. Faris met with plaintiff for over an

hour to allow him to respond to the facts surrounding seven serious

incidents that raised concerns about his abilities as a resident,

including the incident involving the ruptured ectopic pregnancy and

incidents with inaccurate sign-outs.     (See Def. 56.1 at ¶ 111 (citing

Def. Ex. A-73).)   Plaintiff was also offered the opportunity to

supplement his responses.   (Id.)   Plaintiff testified at deposition

that he was inadequately prepared to respond and had insufficient

records related to the incidents, however, he chose not to supplement

his responses based on his belief that, “Lutheran’s decision to

terminate my employment began long before these cases were constructed

against me.” (JA(1)-092 – JA(1)-093.)    Despite plaintiff’s stated

                                    44
concern about his lack of records to review the cases, plaintiff

testified at deposition that he did not personally request access to

additional information regarding any of the cases.     (Id. at 093-094.)

At the July 28 meeting with Drs. Fitzpatrick, Faris, and A. Segal,

plaintiff admitted he made some mistakes, but denied primary

responsibility for the majority of the seven cases.     (See Def. Ex. A-

73.)    When directly asked what he could have done differently, he

acknowledged steps he could have taken in the context of the ruptured

ectopic pregnancy, wound hematoma and signout incidents to alleviate

or prevent the issues that formed the basis of the complaints he

faced.    (Id. at LMC 185-187.)   Further, with regard to the

“Presentation of Neonatal Demise” case, plaintiff acknowledged that

his signout was inaccurate at the meeting and there was no excuse for

the failure.    (Id. at LMC 187-188; see also JA(1)-090 – JA(1)-091.)

Dr. Faris explained that LMC was concerned due to the volume and

temporal proximity of the complaints regarding plaintiff’s

performance, when, according to her, “most residents complete training

with none or very few issues ever arising.”     (Def. Ex. 73 at LMC 189.)

The doctors expressed to plaintiff that this was especially troubling

to LMC because issues were occurring with acutely ill patients and

given the seniority plaintiff’s his residency, soon he and his

patients would not have the safety net of the residency training

system to catch errors before they negatively impacted patients.

(Id.)    Dr. Faris asked plaintiff whether he could suggest anything the

                                     45
program could do to assist him or improve, and the minutes indicate

plaintiff replied that he was still a resident.    (Id.)   LMC converted

the seven cases and summaries of Dr. Stolpner’s “responses” from the

July 28 meeting, into individual “case reviews” and presented them to

the CCC on July 30, 2017.   (Def. Exs. A-74, 76-81.)

          The CCC met again on July 30, 2015 with Dr. Olivera, Dr.

Fitzpatrick, Dr. Kesavan, Dr. Faris and attending physicians, Dr.

Agliaro, Dr. Contraras and Dr. Shahem.    The CCC voted unanimously to

terminate plaintiff from his residency after evaluating the cases.

           On July 30, 2015, the CCC met, reviewed the cases, and

executed its earlier July 23, 2015, decision to terminate his

residency. Some members of the CCC initially supported allowing Dr.

Stolpner to continue in the program, though by the end of the meeting

everyone was in agreement that he would be terminated.     (JA(5)-040 –

JA(5)-041.)    Dr. Faris explained at deposition that of the seven

cases, LMC relied on four cases as the basis for plaintiff’s

termination.   (See JA(5)-014 – JA(5)-015.)   The Conclusion of the

Clinical Competency Meeting of July 30, 2015 explained:

          The justification for this decision was based upon the very
          recent cases which were presented which showed poor clinical
          judgment; inability to perform independent critical thinking
          and being unable to perform at his PGY level. This pattern
          has followed this resident through his internship and
          residency at LICH and even resulted in Memorial Sloan
          Kettering Cancer Center, during his outside rotation to that
          facility, to recommend that he be reported to the Department
          of Health. The Program has undertaken numerous efforts and
          routes to assist Dr. Stolpner to reach the expectations of
          the Program, which efforts, include, but are not limited to,
          referral to Committee for Impaired Physicians, referral to a
                                    46
            psychiatrist, remediation plan, and continuous meetings with
            the Program Director, with all of these efforts directed
            towards the remediation of this resident. While the resident
            realizes that he is making critical mistakes, he seems to be
            unable to correct himself. The Committee for Impaired
            Physicians, had no definitive suggestions, treatments or a
            diagnosis. The need to ensure that patients are not harmed
            by a doctor is of primary importance and the Program must
            act to ensure that no patient is harmed during their
            care/treatment.

(Def. Ex. A-82 at LMC 192.) 8       Plaintiff was notified of the

determination to terminate his residency on August 10, 2015.              (Def.

Ex. A-85.)



8
            Plaintiff argues that LMC’s own retained expert, Dr. Richard Berkowitz,
conceded that Dr. Stolpner performed deficiently on only three of the cases. (Def
Ex. A-82 at LMC 192; ECF No. 29, Briton Aff., Ex. J at 12-14 (Berkowitz Report).)
This representation mischaracterizes the exhibit it cites.   At no point did Dr.
Berkowitz “clear” plaintiff of wrongdoing in one of the four relevant cases.
Rather, he opined that “given Dr. Stolpner’s history of prior poor performances . .
. [the four] cases simply serve as additional examples of substandard patient care .
. . consistent with failures in the past,” and stated that, “[Dr. Stolpner’s] record
fully justified his termination.” (Briton Aff., Ex. J at 12-15.) The court has
also reviewed the reports of plaintiff’s experts, Dr. Quartell, (See Briton Aff, Ex.
H.), and Dr. Kindzierski. (See Briton Aff., Ex. L.)
            Under Daubert, “the district court functions as the gatekeeper for
expert testimony . . . whether proffered at trial or in connection with a motion for
summary judgment,“ Major League Baseball Properties, Inc. v. Salvino, Inc., 542
F.3d 290, 311 (2d Cir. 2008) (citing ,Boucher v. U.S. Suzuki Motor Corp., 73 F.3d
18, 22 (2d Cir.1996)). On summary judgment, just as at trial, “expert testimony
should be excluded if it is speculative or conjectural. . . . [and] the admission of
expert testimony based on speculative assumptions is an abuse of discretion.” Id.
The court does not find that plaintiff’s expert reports raise a material issue of
disputed fact. Plaintiff’s expert reports are conclusory in nature of and are based
on unsupported speculation and conjecture about defendant’s business judgment and
practices.
      In any event, the court’s consideration of the defendant’s summary judgment
motion does not rely on any expert report because the court is capable of
determining whether defendants proffered a legitimate non-discriminatory reason for
terminating plaintiff from the LMC OB/GYN residency program. Moreover, the experts’
reports submitted by the parties are not necessary to determine whether the
plaintiff has carried his burden of showing that defendant’s proffered reasons were
pretextual. The undisputed evidence before the court establishes that a multitude
of physicians who worked with plaintiff during his residency at LMC, and time at MSK
during that residency, found that plaintiff failed repeatedly to obey direct orders
of attending physicians, failed repeatedly to consult with attending physicians,
lacked a sufficient fund of medical knowledge and engaged in acts or omissions that
risked patient safety.

                                         47
           On August 18, 2015, plaintiff’s counsel requested a hearing

pursuant to the “Due Process Policy for Discipline of Residents,”

(Def. Ex. A-86; ECF No. 29, Briton Aff., Ex. G), and a hearing was

conducted on February 1, 2016.    (Def. Ex. A-88.)       At the hearing, both

plaintiff and LMC were represented.          Dr. Kesavan and Dr. Fitzpatrick

testified and plaintiff read a statement into the record, but

presented no witness.    (Id.)   At the hearing, plaintiff was allowed to

include an exhibit by an outside expert with his closing statement.

(Id.)   The hearing committee met on February 22, 2016 to deliberate

and determined that LMC’s decision to terminate plaintiff was, “based

on just cause and reasonable under the circumstances,” and made

findings as follows:

           In reaching its decision, the Hearing Committee considered
           the specific facts that were presented relating to Dr.
           Stolpner's experience during his one-month rotation to
           Memorial Sloan Kettering and the four cases that were
           presented to the Program’s Clinical Competency Committee.
           The Committee believed that these facts supported the
           Program's determination that Dr. Stolpner did not possess
           the level of clinical competency, clinical decision-making
           and independent critical thinking expected of a PGY-3
           resident in the Program.
(Id.)

                       II. Discussion

           Defendant’s undisputed facts establish that over the course

of plaintiff’s residency in OB/GYN, plaintiff was the subject of

repeated negative evaluations, and written and verbal criticism from

“more than 15 attending physicians and five residency Program

Directors working at three separate hospitals where Plaintiff served.”

                                        48
(Def. MOL at 9.)     The   criticisms noted deficiencies in a range of

areas critical to successful completion of the LMC residency including

frequent disregard of directions from attendings and supervisors,

failure to communicate and cooperate with other physicians, failure to

properly prioritize tasks in a fast-paced OB/GYN environment,

inability to properly assess emergency situations that arose with

patients, failure to communicate properly with hospital staff and

patients, repeated failure to receive or inability to act on

constructive feedback and undertaking actions or failing to act in

such a way that it    posed a threat to patient safety.   Despite the

continued performance-related criticism, plaintiff disregarded most of

the critiques, claiming alternately that the critiques were false,

based on a perception that something was wrong with him, based on

incomplete or inaccurate facts, or due to the mistakes of others.

          Given the voluminous and well-documented factual support

that plaintiff was dismissed due to LMC’s conclusion that plaintiff

failed to satisfy LMC’s requirements for residents and LMC’s ongoing

patient safety concerns based on plaintiff’s performance, plaintiff

has failed to raise a disputed issue of material fact to support his

argument that LMC impermissibly terminated plaintiff’s employment

because plaintiff was “regarded as” disabled.    Defendant has presented

abundant evidence demonstrating that plaintiff was consistently the

subject of negative reviews and complaints regarding his ability to

perform his duties during his time at LMC, including plaintiff’s

                                     49
removal from clinical duties during a clinical rotation at MSK.       As

discussed more fully below, plaintiff’s bald assertions that the

critiques were unjustified and unsupported and plaintiff’s claims of

disparate treatment are insufficient to defeat summary judgment.

        E.     LEGAL STANDARD

               (1)   Summary Judgment

             Summary judgment is appropriate where “the movant shows

that there is no genuine dispute as to any material fact,” Fed. R.

Civ. P. 56(a), “and the facts as to which there is no such issue

warrant the entry of judgment for the moving party as a matter of

law.”   Kaytor v. Electric Boat Corp., 609 F.3d 537, 545 (2d Cir.

2010); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

“All ambiguities must be resolved in favor of the non-moving party

and all permissible inferences from the factual record must be drawn

in that party's favor.”     Zalaski v. City of Bridgeport Police Dep’t,

613 F.3d 336, 340 (2d Cir. 2010)(citing Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)).        If the moving party can show that

“there is no genuine issue as to any material fact and that it is

entitled to judgment as a matter of law, the nonmoving party must

come forward with specific facts showing that there is a genuine

issue for trial.”     Peterson v. Regina, 935 F. Supp. 2d 628, 634

(S.D.N.Y. 2013) (citing Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986)) (internal quotation marks and

emphasis omitted).     To defeat a motion for summary judgment, the

                                        50
non-moving party must identify probative, admissible evidence from

which a reasonable factfinder could find in his favor. See Anderson,

477 U.S. at 256-257.     It “requires the nonmoving party to go beyond

the pleadings and by [his or] her own affidavits, or by the

depositions, answers to interrogatories, and admissions on file,

designate specific facts showing that there is a genuine issue for

trial.”   Celotex, 477 U.S. at 324 (citations omitted).   “If, as to

the issue on which summary judgment is sought, there is evidence in

the record from any source from which a reasonable inference could

be drawn in favor of the nonmoving party, summary judgment is

improper.”    Chambers v. TRM Copy Ctrs. Corp., 43 F.3d 29, 37 (2d

Cir. 1994) (citation omitted).

             The Second Circuit has made clear that, “the salutary

purposes of summary judgment–avoiding protracted and harassing

trials–apply no less to discrimination cases than to . . . other

areas of litigation.”    Baby v. Nassau Healthcare Corp., No. 14-CV-

3297, 2017 WL 3279091, at *8 (E.D.N.Y. Feb. 6, 2017), report and

recommendation adopted, No. 14-CV-3297, 2017 WL 3278901 (E.D.N.Y.

Aug. 1, 2017) (citing Tolbert v. Smith, 790 F.3d 427, 434 (2d Cir.

2015)) (additional citation omitted).

              (2)   McDonnell Douglas Burden Shifting Framework


          To prevail on a claim of discrimination brought pursuant

to the ADA under the McDonnell Douglas Framework: (1) the plaintiff

must first establish a prima facie case of discrimination; (2) if

                                     51
the prima facie case is established, the burden shifts to the

defendant to offer legitimate, non-discriminatory reasons for the

adverse employment determination; and (3) if the defendant meets

that burden, the plaintiff bears the burden of showing that the

legitimate reasons offered are merely pretextual in order to prevail

on its discrimination case.   See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-804 (1973).


          To establish a prima facie case under the ADA, a plaintiff
          must show by a preponderance of the evidence that: (1) his
          employer is subject to the ADA; (2) he was disabled within
          the meaning of the ADA; (3) he was otherwise qualified to
          perform the essential functions of his job, with or
          without reasonable accommodation; and (4) he suffered
          adverse employment action because of his disability.


McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013)

(citing Sista v. CDC Ixis N. Am., Inc., 445 F.3d 161, 169 (2d Cir.

2006); accord Forrester v. Prison Health Servs., Inc., 651 F. App'x

27, 28 (2d Cir. 2016) (citing Cortes v. MTA N.Y.C. Transit, 802 F.3d

226, 231 (2d Cir. 2015)) (additional citation omitted).

          “The level of proof a plaintiff is required to present in

order to establish a prima facie case of discrimination is low.”    De

la Cruz v. New York City Human Res. Admin. Dep't of Soc. Servs., 82

F.3d 16, 20 (2d Cir. 1996) (citing Chambers v. TRM Copy Ctrs. Corp.,

43 F.3d 29, 37 (2d Cir. 1994)); see Abdu-Brisson v. Delta Air Lines,

Inc., 239 F.3d 456, 467 (2d Cir. 2001).   If the plaintiff establish

a prima facie case and the defendant articulates a legitimate, non-


                                   52
discriminatory reason for its adverse employment decision, the

presumption that the employee was fired for discriminatory reasons

no longer applies.   James v. New York Racing Ass'n, 233 F.3d 149,

154 (2d Cir. 2000) (citations omitted).     “An employer sustains its

burden by producing any evidence of nondiscriminatory reasons,

whether ultimately persuasive or not. The employer need not prove by

a preponderance of the evidence that the reasons for his actions

were not discriminatory, but may simply ‘present clear and specific

reasons for the action.’”    Monte v. Ernst & Young LLP, 330 F. Supp.

2d 350, 361 (S.D.N.Y. 2004), aff'd, 148 F. App'x 43 (2d Cir. 2005)

(citations, quotations marks and emphasis omitted).

           “[T]he ultimate burden of persuading the trier of fact

that the defendant intentionally discriminated . . . remains at all

times with the plaintiff.”    St. Mary's Honor Ctr. v. Hicks, 509 U.S.

502, 507 (1993) (citation omitted).      Therefore, after an employer

provides a nondiscriminatory reason for an adverse employment

decision, summary judgment shall be granted in favor of the employer

unless the plaintiff can demonstrate that the nondiscriminatory

reason for the employment decision was pretextual.     See Varno v.

Canfield, 664 F. App'x 63, 65 (2d Cir. 2016), cert. denied, 138 S.

Ct. 88 (2017) (citing James, 233 F.3d at 154).     “A reason cannot be

proved to be ‘a pretext for discrimination’ unless it is shown both

that the reason was false, and that discrimination was the real

reason [for the adverse employment decision].”     330 F. Supp. 2d at

                                    53
362 (quotations omitted, emphasis omitted) (citing St. Mary's Honor

Ctr., 509 U.S. at 515).

       F.     PLAINTIFF HAS FAILED TO ESTABLISH A PRIMA FACIE CASE
              THAT HE WAS “REGARDED AS” DISABLED DISCRIMINATION


            With respect to the first factor necessary to establish

a prima facie case, the parties do not dispute that defendant,

LMC, is an institution subject to the ADA.       Plaintiff, however,

fails to establish the remaining three steps necessary to

establish his prima facie case.     With respect to the second

factor, although plaintiff claims that he was regarded as

disabled, he fails to present sufficient evidence in support of

his “regarded as” claim.     Further, plaintiff cannot satisfy the

third factor by establishing that he was qualified to perform

the basic requirements of the position, given the numerous

evaluations submitted by his supervisors evincing a concern that

not only was plaintiff unqualified to carry out his duties, but

that his lack of knowledge coupled with a lack of self-awareness

posed a threat to patient welfare.       Nor has plaintiff

established the fourth factor, that he suffered an adverse

employment outcome because he was regarded as disabled, due to

the overwhelming evidence of plaintiff’s substandard performance

that led defendant to terminate plaintiff for reasons unrelated

to any perceived disability.     “If Plaintiff fails to make out any

of these [prongs], the case must be dismissed.” Mitchell v. N.


                                    54
Westchester Hosp., 171 F. Supp. 2d 274, 278 (S.D.N.Y. 2001).       As

discussed below, Plaintiff fails to satisfy three of the four

prongs.

            (1)     Plaintiff Cannot Establish That He Was Regarded as
                    Disabled.


          Plaintiff alleges that he was terminated by LMC because

he was “regarded as” disabled.      The ADA provides that “no

covered entity shall discriminate against a qualified individual

with a disability because of the disability of such individual

in regard to job application procedures, the hiring,

advancement, or discharge of employees, employee compensation,

job training, and other terms, conditions, and privileges of

employment.”      Francis v. City of Meriden, 129 F.3d 281, 283 (2d

Cir. 1997)(citing 42 U.S.C. § 12112(a)).      Disability is defined

as, “(A) a physical or mental impairment that substantially

limits one or more of the major life activities of such

individual; (B) a record of such an impairment; or (C) being

regarded as having such an impairment.”      Id. (citing 42 U.S.C. §

12102(1)(c))(emphasis added).


          “An individual meets the requirement of ‘being regarded as
          having such an impairment’ if the individual establishes
          that he or she has been subjected to an action prohibited
          under this chapter because of an actual or perceived
          physical or mental impairment whether or not the
          impairment limits or is perceived to limit a major life
          activity.”


42 U.S.C.A. § 12102(3)(a); see also Hilton v. Wright, 673 F.3d
                                     55
120, 129 (2d Cir. 2012)(“[I]t is clear that he was only required

to raise a genuine issue of material fact about whether Dr.

Wright and/or DOCS regarded him as having a mental or physical

impairment.”).

            The question of whether a plaintiff is “regarded as”

having a disability turns on the perception of the employer.

Francis, 129 F.3d at 284.    “[T]he plaintiff must allege that the

employer believed, however erroneously, that the plaintiff

suffered from an ‘impairment’ that, if it truly existed, would

be covered under the statutes and that the employer

discriminated against the plaintiff on that basis.”     Id. at 285.

The mere fact that a plaintiff possessed a quality that

disqualified them from an activity, does not mean that their

employer viewed the quality as a disability.     See id. At 284-85.

The Francis court noted that in Daley v. Koch, the court

cautioned that the “regarded as” provision should focus on

individuals who are truly disabled, and should not be broadened

to the point that it dilutes the ADA’s purpose of protecting

disabled individuals from discrimination. Id.     The Francis court

explained, “In Daley, we rejected the plaintiff's contention

that ‘poor judgment, irresponsible behavior and poor impulse

control,’ the grounds stated by the defendant for not hiring the

plaintiff, constituted a mental impairment within the meaning of

the act.”    Id. at 285 (citing Daley v. Koch, 892 F.2d 212, 215 (2d

                                   56
Cir. 1989); see Heyman v. Queens Vill. Comm. for Mental Health for

Jamaica Cmty. Adolescent Program, Inc., 198 F.3d 68, 73 (2d Cir.

1999).

          Defendant failed to adduce sufficient facts to show that

LMC regarded him as disabled.   Plaintiff points to stray comments by

Dr. Marecheau about plaintiff being “crazy” and a comment by Dr.

Fitzpatrick that plaintiff needed to be diagnosed as proof that LMC

had an “erroneous view of [plaintiff’s] mental health” and asserts

that Dr. Marecheau’s comments reflected the hospital’s “widespread

[view]” that plaintiff was “crazy” or “weird.”   (Pl. MOL at

21(citing JA(2)-034; Def. Ex. A-23 ); Menken Decl., Ex. 18.)   The

cited comments are insufficient to show that LMC regarded plaintiff

as disabled.

          Dr. Marecheau testified that she was informed by LICH that

something might be wrong with plaintiff, which could include

“anything from some type of deficit to some type of learning

disability . . . I’ll put crazy in quotes, you know somethings not

right,” (JA(7)-013–014), and confirmed that she thought it was

possible that plaintiff was “crazy . . .in quotes.”   (Id. at 039.)

However, Dr. Marecheau testified that she did not use the term

“crazy” when discussing Dr. Stolpner with others.   (JA(7)-039.

Plaintiff points to a text conversation where Dr. Marecheau appears

to refer to plaintiff as “coocoo for cocoa puffs,” but submits no

evidence by which the court can ascertain that Dr. Marecheau’s use

                                   57
of the phrase refers to plaintiff as opposed to the “Frida”

mentioned in the same text.    (See Menken Decl. Ex. 18.)    Plaintiff

points to evidence that Dr. Marecheau did in fact share her

perception of plaintiff with another attending Dr. Ilgan, after Dr.

Ilgan complained about serious deficiencies in plaintiff’s

performance.    (See JA(6)-013.)   However, Dr. Ilgan testified that

although there were rumors that plaintiff “had some mental health

issues . . . no one gave me a diagnosis.”    (Id. at 012.)    Plaintiff

also alleges that Dr. Fitzpatrick’s statement about getting

plaintiff “diagnosed” shows that plaintiff was “regarded as”

disabled.    This statement at best reflects that Dr. Fitzpatrick

referred plaintiff for an evaluation to found out if plaintiff

suffered from a diagnosable disability, rather than a statement that

Dr. Fitzpatrick regarded the plaintiff as suffering from a

disability.    Moreover, the statement by Dr. Fitzpatrick telling

plaintiff that he was to be evaluated does not demonstrate that LMC

regarded plaintiff as mentally disabled, even when considered

alongside Dr. Marecheau’s alleged comments.

            Stray remarks alone are insufficient to defeat summary

judgment, even when derogatory, where the commenter does not have

ultimate authority to hire or fire an employee.    See Stephan v. W.

Irondequoit Cent. Sch. Dist., 450 F. App'x 77, 80 (2d Cir. 2011)

(citation omitted)(holding that a supervisor referring to a

plaintiff using derogatory names such as “retard,” “Special Edna,”

                                     58
and “Crystal Meth,” was insufficient to establish that the

plaintiff’s employer regarded the plaintiff as disabled because the

supervisor lacked ultimate authority over hiring and firing the

plaintiff); see also Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 150

(2d Cir. 2010); Martinez v. New York City Transit Auth., 672 F.

App'x 68, 71 (2d Cir. 2016).   However, a stray remark that is an

open declaration of bias, or a stray remark coupled with related

actions, see 672 F. App’x at 71, or made in the context of an

employment decision might suffice.        See 616 F.3d at 150.

          In considering the test set forth in Henry v. Wyet Pharm.,

Inc., the court finds that because Dr. Marecheau was not directly

involved and did not exercise control over the CCC process resulting

in plaintiff’s dismissal.

          Even if a reasonable juror might view the remarks as

evidence of discriminatory intent by Dr. Marecheau and Dr.

Fitzpatrick, the stray comments are insufficient to establish that

LMC regarded plaintiff as disabled.        See 616 F.3d at 149 (holding

that when considering whether comments are probative of

discrimination, courts consider “(1) who made the remark (i.e., a

decision-maker, a supervisor, or a low-level co-worker); (2) when

the remark was made in relation to the employment decision at issue;

(3) the content of the remark (i.e., whether a reasonable juror

could view the remark as discriminatory); and (4) the context in

which the remark was made (i.e., whether it was related to the

                                     59
decision-making process).”) (quotations omitted); see also Davis v.

Bombardier Transp. Holdings (USA) Inc., No. 11-CV-0782, 2013 WL

6816605, at *10 (E.D.N.Y. Dec. 24, 2013), aff'd. 794 F.3d 266 (2d

Cir. 2015) (citing 450 F. App'x at 80) (noting “stray comments

cannot form the basis for plaintiff's discrimination claim” where

plaintiff claimed that after returning from disability leave she was

told by one supervisor she would not be promoted due to her

disability and another “when you are out, you are out”); see also

Monte, 330 F. Supp. 2d at 363 (granting summary judgment in favor of

employer and holding that “Plaintiff's evidence of stray comments

and Scharks’ [personal] biases would be insufficient, without more,

to demonstrate that discrimination was a determinative factor in the

decision.”).   Dr. Marecheau’s limited comments to coworkers,

outside the context of the decision-making process, are insufficient

to show that the plaintiff’s employer, LMC, engaged in “regarded as”

discrimination, despite the fact that a reasonable juror could view

the use of the terms “crazy” or “coocoo” in reference to plaintiff

to reflect Dr. Marecheau’s view that plaintiff suffered from a

disability.

          Plaintiff cites Hansberry v. Father Flanagan’s Boys’ Home,

CV-03-3006(CPS), 2004 WL 3152393, at *6 n.11 (E.D.N.Y. Nov. 28,

2004), for the proposition that “[c]ourts have generally considered

immediate supervisors who make recommendations to other supervisors

or management about work actions such as terminations to be decision

                                  60
makers.”    The Hansberry case is distinguishable from the instant

case.   Plaintiff conclusorily alleges that “LMC relied on [Dr.]

Marecheau’s discriminatory opinion of [Plaintiff] in its termination

decision.” (Pl. MOL at 17.)   However, there is no evidence in the

record that Dr. Marecheau’s comment was known to the CCC committee

or that Dr. Marecheau exercised influence in the CCC’s decision to

terminate plaintiff given the undisputed evidence that at least

fourteen other physicians, nurses and medical staff during

plaintiff’s residency at LMC complained about plaintiff’s job

performance.   Further, there is no record that Dr. Marecheau

attended or otherwise exercised decision-making authority.     When the

CCC met on July 30, 2015 and unanimously voted to terminate

plaintiff from LMC’s residency program that meeting was attended

only by the members of the CCC committee, Dr. Olivera, the

Department Chair, Dr. Fitzpatrick, the Program Director, Dr. Kesavan

the Associate Program Director, Dr. Faris, and three attendings, Dr.

Aglialoro, Dr. Contreras, and Dr. Shahem as well as Guest attendees

included L. McGuire, A egal and M. Garzon.   (see Def. Exs. A-73 – A-

74, A-76 – A-82). The CCC’s unanimous decision was then sent for

review by Human Resources (HR) and the Legal Department of LMC.

(See Def. Ex. A-82 at LMC 192.)

           Plaintiff also raises the “cat’s paw” theory of liability.

Id.   Under the cat’s paw theory, “a nondecisionmaker with a

discriminatory motive dupes an innocent decisionmaker into taking

                                   61
action against the plaintiff.”   DeAngelo v. Yellowbook Inc., 105 F.

Supp. 3d 166, 180 (D. Conn. 2015) (citing Saviano v. Town of

Westport, 3:04-CV-522, 2011 WL 4561184, at *7 (D. Conn. Sept. 30,

2011).   Even assuming, arguendo, that Dr. Marecheau was improperly

motivated by discriminatory motive to critique plaintiff’s

performance there is no factual support from which a rational juror

could find that she duped the actual decision-makers, the members of

the CCC committee, or the numerous other medical professionals that

submitted complaints during plaintiff’s LMC residency, including a

doctor from MSK, a hospital were Dr. Marecheau was not employed.

Plaintiff’s citation to Petrone v. Hampton Bays Union Free Sch.

Dist., 03-CV-4359, 2013 WL 3491057, at *21-22 (E.D.N.Y. July 10,

2013), aff’d, 568 F. App’x 5 (2d Cir. 2014) is similarly inapposite

as the undisputed evidence in Petrone showed that a school

superintendent who made stray remarks exercised considerable

influence over hiring and firing decisions, despite not voting on

the final decision.   “[B]ecause McKenna was HBUFSD's Superintendent

at the time he made the comments” and held a corresponding measure

of control, “his comments may suffice to establish the employer's

misconceptions [regarding the plaintiff’s mental disability].”    Id.

at *22. Here, Dr. Marecheau is simply one of many attending

physicians who supervised plaintiff’s work and found it to be

deficient.

          Plaintiff alleges that LMC’s decision to place plaintiff on

                                   62
leave in October 2014, and to require plaintiff submit to a fitness

for duty evaluation and subsequent mental health evaluation further

support his argument that LMC regarded him as disabled.   Plaintiff

provides no legal support for his position.   The Second Circuit has

held that an employer’s decision to require medical examinations to

determine fitness for duty is insufficient to show that an employee is

“regarded as” disabled.   Colwell v. Suffolk Ctny. Police Dep’t., 158

F.3d 635, 647 (2d Cir. 1998).   In the instant case, as in Colwell, the

Second Circuit noted that, “The fact that the [employer] perceived a

need to require the exams suggests no more than that their physical

condition was an open question.”   Id.; see Kramer v. Hickey–Freeman,

Inc., 142 F. Supp. 2d 555, 560 (S.D.N.Y. 2001)(“the Court finds that

to accept plaintiff's argument would “discourage [ ] employers from

taking such preliminary or temporary steps [as placing an employee on

medical leave] to keep their employees happy for fear that showing

concern for an employee's alleged medical problems could draw them

into court facing an ADA claim based on a perceived disability.”).

The Seventh Circuit similarly analyzed an employer’s referral of an

employee for an evaluation in Painter v. Ill. DOT, 715 F. App'x 538,

541 (7th Cir. 2017), and found that requiring an employee who was the

subject of multiple behavioral and performance complaints to undergo

multiple mental examinations to determine fitness for duty was

“consistent with business necessity.”

          In the context of plaintiff’s recent removal from clinical

                                   63
service during his residency due to serious concerns about his

deficient performance risking the safety and care of patients by

attending and resident physicians, and persistent complaints about

plaintiff’s communication and interpersonal skills, as well as his

resistance to criticism and inability to follow directions, Dr.

Fitzpatrick’s statement, “let’s get you diagnosed,” in reference to a

planned evaluation does not, as plaintiff argues, demonstrate that

plaintiff was regarded as mentally disabled.      Rather the comment

reflects Dr. Fitzpatrick’s sound judgment in attempting to ascertain

whether plaintiff was suffering from a disability that adversely

affected his ability to perform as an OB/GYN resident. In fact, the

evaluation assisted LMC in ruling out a disability as the source of

plaintiff’s professional shortcomings.      Following plaintiff’s required

evaluation by a psychiatrist, Dr. Israelovitch, LMC was informed that,

although the evaluation found a significant disparity between

plaintiff’s perception of his performance in the residency program and

LMC’s evaluation of plaintiff, plaintiff did not meet the criteria for

any psychiatric disorders and was diagnosed only with an unspecified

personality disorder.   (See Def. 56.1 at ¶46 (citing Pl. Ex. 21-

22)(emphasis added.)    Plaintiff argues that the decision to require

additional evaluation after Dr. Israelovitch allegedly “cleared him to

return to work,” demonstrates that LMC was unwilling to abandon a

belief that plaintiff was disabled.      (See Pl. MOL at 19).   However,

the record is replete with evidence that Dr. Israelovitch never

                                    64
unequivocally cleared plaintiff to return to work or gave him a clean

bill of health, and that additional evaluation was warranted.    (See

Def. 56.1 at ¶¶ 42-45; (JA(1)61-63.)

             (2)   Defendants Have Shown That Plaintiff Was Not
                   Qualified To Perform The Essential Functions Of The
                   Job Of a Third Year (PGY-3) OB/GYN Resident.

          Even assuming plaintiff was able to show he suffered from

a disability or was regarded as disabled, there is overwhelming

evidence in the record that plaintiff was not qualified for the

position of a PGY-3, a third-year OB/GYN resident.

          The ADA prohibits discrimination in employment against a
          qualified individual on the basis of disability. A
          qualified individual is defined as one who . . . can
          perform the essential functions of the employment position
          that such individual holds or desires . . . . [E]mployers
          may not discriminate against people with disabilities that
          do not prevent job performance, but when a disability
          renders a person unable to perform the essential functions
          of the job, that disability renders him or her
          unqualified.

Stevens v. Rite Aid Corp., 851 F.3d 224, 228–29 (2d Cir.

2017), cert. denied, 138 S. Ct. 359 (2017) (internal quotation marks

excluded) (citing 42 U.S.C. § 12112(a) (2009); 42 U.S.C. §

12111(8)).

          It is well established that the plaintiff in an ADA

discrimination case “bears the burden of proving he is ‘otherwise

qualified’ for his job.”   LaBella v. New York City Admin. for

Children's Servs., No. 02-CV-2355, 2005 WL 2077192, at *17 (E.D.N.Y.

Mar. 28, 2005) (citing Borkowski v. Valley Central School Dist., 63

F.3d 131, 138 (2d Cir. 1995)).   Although a court will give
                                    65
considerable deference to an employer's determination of what

functions are essential to a job, the court must also consider

relevant key factors such as the employer’s judgment, written job

descriptions and the amount of time spent performing each function.

See 711 F.3d at 126 (citing Stone v. City of Mt. Vernon, 118 F.3d

92, 97 (2d Cir. 1997); 29 C.F.R. § 1630.2(n)(2))); see also Silver

v. Entergy Nuclear Operations, Inc., 290 F. Supp. 3d 234, 245

(S.D.N.Y. 2017) (quoting 711 F.3d at 126 (“[A] court will give

considerable deference to an employer's determination as to what

functions are essential.”).   Once the essential functions are

established, the court must then determine whether plaintiff has

alleged sufficient facts to demonstrate that he met the requirements

and that he could have performed the essential functions.   Id. at

127.   Plaintiff’s performance is not measured by his own personal

assessment of his abilities, but by his employer’s specific

criteria, which may be based on subjective business judgment.    See

Thornley v. Penton Pub., Inc., 104 F.3d 26, 29 (2d. Cir. 1997).

           There is overwhelming evidence that plaintiff was unable

to perform the essential functions of an OB/GYN PGY-3 resident at

LMC.   The CCC committee unanimously voted to terminate plaintiff on

July 30, 2015, based on plaintiff’s performance which showed poor

clinical judgment, inability to perform independent critical

thinking and an inability to perform at his PGY level.   (Def. Ex. A-

82 at LMC 192.)   The CCC noted that plaintiff’s pattern of deficient

                                   66
performance followed plaintiff through his internship, LICH

residency and MSK.   The CCC concluded that the “need to ensure that

patients are not harmed by a doctor is of primary importance and the

program must act to ensure that no patient is harmed . . . .”    (Id.)

At least fifteen physicians and five program directors at three

hospitals commented in writing about plaintiff’s lack of

qualifications, including severely critical evaluations of

plaintiff’s inability to meet LMC’s requirements.   (See e.g. Def.

56.1 at ¶¶ 8-10 12, 21-29, 47, 89, 97, 100, 104.) In April 2014,

plaintiff signed a PGY-3 Residency Agreement that listed his

responsibilities as a physician in the OB/GYN department.     (Def. Ex.

A-10.)   The agreement required, in part, that plaintiff,

“participate in safe, effective compassionate patient care under

supervision, commensurate with the Resident's level of advancement

and responsibility,” and, “accept the obligation to provide and

maintain patient care as assigned on a continual basis and perform

satisfactorily to the best of his/her ability the customs duties and

responsibilities of the residency, including following the

instructions and directives of the Department Chairperson and any

other supervising physicians and senior residents.”   (Id.)

          One of the recurring themes in plaintiff’s many critical

evaluations was that plaintiff was incapable of meeting the basic

qualifications for residency at LMC, including following directions

and providing safe and compassionate patient care. (See e.g. .JA(1)-

                                   67
032-035, 037-041 (regarding plaintiff’s dismissal from MSK).)   Doctors

at MSK had similar concerns.   On October 12, 2014, Dr. Carol Brown of

MSK submitted an evaluation stating:

          Dr. Stolpner seems not able to follow simple directions. On
          multiple occasions he did the opposite of what was asked or
          completely ignored instructions. He consistently wrote the
          wrong orders in patients, miscommunicated results and on one
          occasion where I had given specific instructions in a
          detailed email to the entire team not to ask a dying patient
          again about her decision re DNR [do not resuscitate] as she
          had requested to think about it overnight, [D]r. Stoplner
          went to the patient’s room and tried to get her to decide
          about DNR . . . I was actually shocked that a resident would
          disobey a direct order like that.

(Def. Ex. A-20.)   On August 2, 2014, Dr. Joseph, an attending at LMC,

complained that plaintiff failed to timely transfer a patient a

hemorrhaging patient and sent another patient for a sonogram that [an

attending] explicitly instructed plaintiff against.   (See Def. Ex.

A-14.)   Given the substantively undisputed, voluminous and detailed

criticism and evaluations plaintiff received regarding his ongoing

inability to offer safe patient care, perform his duties

satisfactorily and follow instructions and directives of supervising

physicians and senior residents a reasonable juror could not find that

plaintiff was qualified for his position.

          Plaintiff asks the court to disregard the extensive record

evidence of plaintiff’s inability to meet the standards set by LMC

and other hospitals during his residency as irrelevant, “because LMC

accepted him into the Program, promoted him to PGY-3, and allowed

him to continue in the program throughout much of his PGY-3 despite

                                   68
criticisms from his superiors.”   (Pl. MOL at 19.)    Contrary to

plaintiff’s arguments, LMC’s many documented attempts to provide

plaintiff with constructive feedback, support and opportunities to

improve cannot be fairly held against LMC.      The court declines to

conclude that because LMC accepted and promoted plaintiff from a

second to a third year resident, plaintiff’s myriad documented

deficiencies including serious patient care concerns following

plaintiff’s advancement to PGY-3 cannot be considered in determining

plaintiff’s qualifications.   Unlike the qualified plaintiff in

Heyman, which plaintiff cites in support of his argument, there is

voluminous undisputed evidence that plaintiff received consistent

negative reviews throughout the course of his residency, including

one deemed so serious that he was removed from his clinical duties

during a rotation.   See Heyman v. Queens Vill. Comm. for Mental

Health for Jamaica Cmty. Adolescent Program, Inc., 198 F.3d 68, 71

(2d Cir. 1999) (“[plaintiff] notes that he never had received a

negative performance evaluation during his tenure at J–CAP.”).

Although some aspects of plaintiffs     evaluations were positive,

including one June 4, 2015 evaluation completed by Dr. Kesavan that

ranked him as a five or higher on a scale of one to ten in multiple

competencies, the positive evaluations often were submitted

contemporaneously with negative evaluations.     Dr. Kesavan’s

evaluation on June 4, 2015 was dated the same day the CCC met to

discuss plaintiff’s evaluation.   (Def. 56.1 at ¶ 86-87.)    The CCC

                                   69
minutes of June 4th stated the following regarding plaintiff’s

performance:

          Dr. Stolpner is currently monitored by the committee for
          physician health and Dr. Kesavan acts as his CPH monitor.
          He has issues following direct orders and has trouble
          understanding. Concern from the committee is that the
          Lutheran environment is not good for him. Thus, he should
          be encouraged to take a job where he should be suitable
          for. But overall, he is definitely trying to improve. He
          has no issues with his logging and his evaluations are on
          track.

(Def. Ex. A-52).     Plaintiff disagreed with the statement about

difficulty following direct orders, but agreed with the statement

about trying to improve. (Id. at ¶ 86-87 (citing (JA(1)-084 - JA(1)-

085.) Taken as a whole, none of the comments regarding his

improvement, often presented alongside negative feedback, raise a

triable issue of fact as to whether plaintiff was qualified.

               (3)   Plaintiff Cannot Establish That He Suffered An
                     Adverse Employment Action Because Of His Perceived
                     Disability.

          Plaintiff has not adduced sufficient facts to support his

claim that he was terminated because he was regarded as disabled.

The record is replete with years of negative evaluations,

performance critiques and serious complaints that plaintiff

endangered or narrowly avoided endangering the welfare of patients

at LMC due to his poor knowledge base, inability to understand and

apply constructive criticism, and failure to communicate with

physicians, residents and hospital staff.     Criticisms from fellow

residents and attending physicians often were vividly framed as

                                      70
grievous concerns for patient safety.

            Assuming, arguendo, the plaintiff established he was

qualified, “the mere fact that an employer is aware of an employee's

impairment is insufficient to demonstrate either that the employer

regarded the employee as disabled or that that perception caused the

adverse employment action.” 2005 WL 2077192, at *16 (citation

omitted).    Given plaintiff’s history of complaints at LICH and the

allegedly unprecedented removal of plaintiff from clinical duties

during a clinical rotation at MSK, defendant’s decision to have

plaintiff undergo a mental evaluation to ascertain his fitness or

duty was fully consistent with defendant’s exercise of medical

judgment.    Defendant aptly notes, “When CPH concluded that

[plaintiff] was, in their view, fit for duty, LMC immediately

returned him to work.    If he had been regarded as mentally

impaired, he would not have so returned.” (Def. Mem. at 29

(emphasis in original) (citing Def. 56.1 at ¶¶ 72-78).)

Defendant’s overwhelming evidence establishes that plaintiff was

discharged, not due to a perception that plaintiff was mentally

disabled, but because of plaintiff’s repeated failures to

exhibit “satisfactory job performance,” including at the time of

his termination. See Thornley, 104 F.3d at 29.      Nor has

plaintiff presented any evidence that defendant was motivated in

part by discriminatory animus based on a disability or perceived

disability.

                                    71
            Plaintiff speculates extensively, without evidentiary

support, that everything that happened to him was based on

unfounded perceptions that “there was something wrong” with him.

Instead plaintiff merely offer his own opinion that various

evaluations were wrong or biased, but presents no supporting

evidence.    Id.    Plaintiff relies extensively on the fact that at

various points in time he received positive evaluations in some

areas, but the examples he provides often ignore significant

contemporaneous negative criticism, a recurring theme in plaintiff’s

memorandum and in the plaintiff’s responses to the multiple negative

evaluations his colleagues submitted about him.     Indeed, on August

19, 2014, an attending rated plaintiff as a “novice,” and stated,

“He needs help. He is not at all with his level of training; he is

below his level of training in every aspect. My major concern with

him is that I do not believe he is aware of how much of a deficit he

functions at.”      (Def. Ex. A-15).

              (4)    Plaintiff Has Failed to Raise an Inference of
                     Disparate Treatment


            Plaintiff also argues that he was treated differently than

other residents who received complaints, but were not perceived

having mental disabilities.     “A showing of disparate treatment ‘is a

recognized method of raising an inference of discrimination for the

purposes of making out a prima facie case.’” Raspardo v. Carlone,

770 F.3d 97, 126 (2d Cir. 2014) (quoting Ruiz v. Cnty. of Rockland,


                                       72
609 F.3d 486, 493 (2d Cir. 2010)).        To successfully raise the

inference, plaintiff must “show that the employer treated him or her

“less favorably than a similarly situated employee” outside of the

protected group.”   Id. (citing Graham v. Long Island R.R., 230 F.3d

34, 39 (2d Cir. 2000)).   “A similarly situated employee is one

similarly situated in all material respects to the plaintiff,” and

although the employees need not be identical, they “must have

engaged in conduct of comparable seriousness.”        Id.

          Courts in the Second Circuit regularly dismiss

discrimination claims where the plaintiff failed to show that “the

employer treated [him] less favorably than a similarly situated

employee outside [his] protected group,” and that he was “similarly

situated in all material respects”        to the individuals they compared

themselves with to show disparate treatment. Shumway v. United

Parcel Serv., Inc., 118 F.3d 60, 64–65 (2d Cir. 1997) (affirming

district court dismissal of Title VII claims due to insufficient

factual allegations that plaintiff was similarly situated to her

comparators) (citation omitted); see generally Haggood v. Rubin &

Rothman, LLC, No. 14-CV-34L, 2014 WL 6473527, at *12 (E.D.N.Y. Nov.

17, 2014) (holding that plaintiff failed to present sufficient

evidence to obtain an inference of discrimination based on a failure

to demonstrate that the comparators were similarly situated in all

material respects).

          Although plaintiff argues that LMC successfully remediated

                                     73
at least six similarly situated employees who were not disabled

following concerns regarding knowledge and behavior, (See Pl. MOL at

21-22), plaintiff provides woefully insufficient evidence to

establish that the residents were not disabled, or regarded as

disabled, and that they received similarly serious and multiple

ongoing complaints about their behavior, knowledge, and skill level.

(See Menken Decl., Ex. 21; JA(4)-026 – 028.) 9

    •   Comparator 1

              The first comparator provided by plaintiff was a PGY-3

OB/GYN resident who was notified in March 2011 that deficiencies in

core competencies may prevent promotion to PGY-4.            Menken Decl., Ex.

21. D001257 – D001273.      The resident received negative criticism but

showed gradual improvement regarding knowledge, communication skills

and professionalism.      (Id.)   The critiques in the evaluation did not

involve acts or omissions that risked patient safety and health, and

wear not of comparable quantity nor seriousness of those faced by

plaintiff.     Further, there is no evidence to ascertain whether or


9 Plaintiff cites to deposition testimony of Dr. Marecheau as evidence of a
“different resident on a remediation plan.” (See Pl. MOL at 26 (citing JA(7)-018 -
JA(7)-021).) Nothing in the context of the deposition testimony establishes that
the resident described therein is not one of the residents subject to a remediation
plan in Menken Decl., Ex. 21. Further, the testimony does not support plaintiff’s
argument that the resident’s performance deficiencies were “practically identical”
to plaintiff’s deficiencies. (Id.) The resident was described by Dr. Marecheau as
having issues with disappearing, multi-tasking, assigning inappropriate tasks to
other residents and subpar CREOG scores. JA(7)-018.) This evidence does not
establish that the complaints were of comparable quantity or seriousness to those
faced by plaintiff, who was the subject of numerous complaints about his patient
care skills and his repeated disobedience of direct orders among other serious
complaints involving patient safety. Further, Dr. Marecheau’s testimony that she
could not think of whether the resident was disabled or not is insufficient to show
whether the resident was disabled or whether LMC regarded the resident as disabled.
(See JA(7)-022.)
                                         74
not the resident was disabled or regarded as disabled.   (Id.)

  •   Comparator 2

           The second comparator was a PGY-3 with documented academic

deficiencies who was placed on an extended academic remediation

plan, due, at least in part, to his failure to perform

satisfactorily on chapter reviews and tests.   (Id. at D001276 –

D0001278.)   As with the first comparator, there was no evidence of

whether or not the resident was disabled or perceived as such, nor

was there evidence presented that this resident faced comparable

complaints of similar volume or seriousness as plaintiff.     (Id.)

  •   Comparator 3

           The third comparator was a PGY-2 resident who was placed

on a four-month formal remediation plan due to issues with

interpersonal skills, communication and patient care. (Id. at

D001279 – D001282.)   This third comparator was terminated.   (See Id.

at 11287.)   Again, there was no evidence from which the court could

ascertain whether the third comparator was disabled or regarded as

such, or received a similar volume of serious complaints.

  •   Comparator 4

           Plaintiff alleges that the fourth comparator was a PGY-2

resident who received a formal remediation plan for problems with

interpersonal skills and professionalism.   (Id. at D001288 –

D001290.) She received a written remediation plan to address her

interpersonal and communications skills after LMC received verbal

                                   75
complaints about her vulgar and obscene language directed at medical

students, including bringing two medical students to tears. (Id.;

see also JA(4)-027, 029-031.)       Dr. Kesavan testified that she did

not believe the female resident suffered from any kind of

disability, but the resident was still referred to a doctor.             (Id.

at 028.)   Plaintiff failed to submit sufficient evidence showing

qualitative and quantitative similarities in plaintiff’s and

comparator four’s deficiencies.

           During the deposition of Dr. Kesavan, she also described a

remediation plan for a resident following a cesarean section that

“may not have needed to happen.”        (JA(4)-031.)    Plaintiff argues

that the resident referred to by Dr. Kesavan was Comparator 4 and

that the remediation stemmed from a fetal demise.           However, the only

evidence in the record plaintiff cites to support that conjecture is

a single page from Dr. Kesavan’s deposition in which she testified

that it appeared that the twins had already demised prior to a

cesarean section in which the resident may have been involved, that

the C-section “may not have needed to happen,” and that it was

always the attending physician’s decision whether to go to the

operating room. 10 (JA(4)-031.)



10 The evidence cited in JA(4)-031 regarding the resident associated with a fetal

demise does not appear to definitively relate to the same individual as cited in
Plaintiff Exhibit 21. The pages in the Joint Appendix cited to by plaintiff are not
contiguous. Page JA(4)-030 is page 88 of the deposition transcript of Dr. Kesavam,
while JA(4-)-031 is page 95 of the deposition transcript. Page JA(4-)-031 does not
reference the resident by name or refer to any of the previous interpersonal
problems cited for Comparator 4.
                                        76
  •   Comparator 5

             Comparator five was a resident placed on academic

probation.     (Menken Decl., Ex.    21. at D001293.)   Plaintiff fails to

present any evidence regarding whether the comparator had a

disability or was regarded as disabled.

  •   Comparator 6

             With regards to comparator six, a PGY-3, plaintiff

submitted evidence that LMC implemented a formal remediation plan

after multiple verbal and written complaints about the resident’s

issues with interpersonal skill and professionalism, including an

inability to accept constructive criticism and follow instructions.

(Id. at D0001296-1304.)     As part of the terms of the remediation

plan, the resident agreed to attend professional counseling

sessions.     (Id. at D001302.)     Although there is evidence of

remediation, plaintiff fails to submit evidence to establish whether

or how comparator six was otherwise similarly situated to plaintiff.

             As plaintiff has “failed to identify a sufficiently

similar comparator to establish as a matter of law that [he] was

disparately treated,” his claim of disparate treatment fails.       See

770 F.3d at 126-128.

        G.     LMC HAS ARTICULATED LEGITIMATE NON-DISCRIMINATORY
               REASONS FOR THE TERMINATION OF PLAINTIFF'S RESIDENCY
             Even assuming, arguendo, Plaintiff had established a prima

  facie case of disability discrimination, defendant, as detailed

  extensively above, has proffered a legitimate non-discriminatory
                                       77
reasons for plaintiff’s termination.    Defendant has thus rebutted

the presumption that plaintiff suffered an adverse employment

decision due to discrimination.    See James, 233 F.3d 149, 154 (2d

Cir. 2000) (citations omitted); see also Griffin v. Ambika Corp.,

103 F. Supp. 2d 297, 302 (S.D.N.Y. 2000).   Defendant submitted

voluminous detailed and undisputed evidence that plaintiff was

terminated for poor performance.


         It is well established in the Second Circuit that the

termination of an employee due to substandard performance is a

legitimate nondiscriminatory reason for termination.   See

generally Kloupte v. MISYS Int'l Banking Sys., 251 F. App'x 59, 60

(2d Cir. 2007) (granting summary judgment and holding that even if

plaintiff made out a prima facie case of discrimination,

plaintiff’s failure to offer evidence indicating that employer’s

proffer of poor performance as a legitimate reason for dismissal

was pretextual); see also Pikoris v. Mount Sinai Med. Ctr., No.

96-CV-1403, 2000 WL 702987, at *14-16 (S.D.N.Y. May 30, 2000)

(citing Meiri v. Dacon, 759 F.2d 989, 995 (2d Cir. 1985) (holding

that medical resident’s negative performance evaluations were a

valid non-discriminatory reason for termination even where some

reviews were positive and reflected good clinical skills and a

willingness to learn).   “Absent discrimination, an employer may

fire an employee for a good reason, bad reason, a reason based on

erroneous facts, or no reason at all, so long as its action is not

                                   78
  based on a discriminatory reason.”     Valentine v. Standard &

  Poor's, 50 F. Supp. 2d 262, 290 (S.D.N.Y. 1999), aff'd, 205 F.3d

  1327 (2d Cir. 2000) (citing Mohamed v. Marriott Int'l Inc., 905

  F.Supp. 141, 155 (S.D.N.Y. 1995) (granting summary judgment and

  holding that plaintiff failed to establish a prima facie case of

  discrimination based on disability or sexual orientation where

  plaintiff failed to present sufficient evidence that he was

  qualified for the position his employer terminated him from where

  he engaged in misconduct and violated a workplace policy).       Based

  on the parties’ submissions, the court declines to disturb

  defendant LMC’s exercise of its medical judgment in terminating

  plaintiff from the OB/GYN residency program.

       H.     PLAINTIFF CANNOT ESTABLISH THAT THE REASONS PROFFERED BY
              LMC FOR TERMINATING HIS EMPLOYMENT ARE A PRETEXT FOR
              UNLAWFUL DISCRIMINATION
            Where an employer offers a legitimate reason for an

 adverse employment decision, the plaintiff bears the burden of

 showing that the stated reason is pretextual.


       [I]n order to demonstrate the pretext necessary to survive a
       motion for summary judgment on his . . . claim. . .
       Plaintiff must make a substantial showing that [the
       employer’s] explanation was false. The plaintiff must produce
       not simply some evidence, but sufficient evidence to support
       a rational finding that the legitimate, non-discriminatory
       reasons proffered by the [defendant] were false, and that
       more likely than not [discrimination] was the real reason for
       the [employment action].”)


Obabueki v. Int'l Bus. Machines Corp., 145 F. Supp. 2d 371, 386

(S.D.N.Y. 2001), aff'd, 319 F.3d 87 (2d Cir. 2003) (citations and
                                    79
internal quotation marks and parentheses omitted); see Cruz v. Coach

Stores, Inc., 202 F.3d 560, 567 (2d Cir. 2000), remanded to 202 F.3d

560 (2nd Cir. 2000).   The Second Circuit has established that a

plaintiff’s unsupported allegations that an employer’s stated

legitimate reasons for a dismissal were pretextual are insufficient to

raise a material question of disputed fact.   See id.

            Although plaintiff and defendant dispute whether a “but for”

or “mixed motive” legal analysis standard applies to the instant case,

plaintiff’s claim fails under either analysis.   Under a “but for”

analysis, recently and clearly stated in Forrester v. Prison Health

Servs., 651 Fed. Appx. 27, 28 (2d Cir. 2016), a plaintiff must show

that the defendant, LMC, would not have terminated plaintiff but for

the fact that it regarded plaintiff as disabled.   Plaintiff seeks the

application of a mixed-motive standard, wherein a party must show that

discrimination was a motivating factor in a decision to terminate an

employee.    See Parker v. Columbia Pictures Indus., 204 F.3d 326, 337

(2d Cir. 2000).

            Given the abundant non-discriminatory reasons provided by

defendant and supported in the record to terminate plaintiff’s

residency, plaintiff cannot possibly establish that he would not have

been dismissed “but for” his disability.   Under the mixed motive

analysis established in Price Waterhouse v. Hopkins, 490 U.S. 228, 258

(1989), “to warrant a mixed-motive burden shift, the plaintiff must be

able to produce a ‘smoking gun’ or at least a ‘thick cloud of smoke’
                                    80
to support his allegations of discriminatory treatment.”   Sista, 445

F.3d at 74 (citation omitted).   Such evidence would include “policy

documents and evidence of statements or actions by decisionmakers that

may be viewed as directly reflecting the alleged

discriminatory attitude.”   Id. at 173 (emphasis in original).

Plaintiff does not make such a showing, and instead proffers

suppositions and inferences based on stray comments, LMC’s efforts to

seek help for plaintiff through a psychiatric evaluation and

counseling, and unsupported allegations of disparate treatment.

          Plaintiff’s opinion that LMC may have been able to offer

plaintiff additional tools to overcome his deficiencies in performance

does not compel the conclusion that LMC was required to do so.     See

Silver, 290 F. Supp. 3d at 249 (“While a reevaluation, referral, or

different categorization might have been compassionate, an employer—

particularly one in a highly sensitive and regulated industry–has no

obligation to be compassionate, and its failure to be so is not

evidence of pretext.”).   As plaintiff has failed to “proffer[ ]

evidence sufficient to allow a rational fact-finder to conclude that

Defendant's stated reasons for Plaintiff's termination were false”       or

“introduce evidence sufficient to support a rational inference that

discrimination was a ‘determinative factor’ in the decision to

terminate his employment,” the court grants defendant’s Motion for

Summary Judgment as to plaintiff’s ADA claims and plaintiff’s ADA




                                   81
claims are dismissed with prejudice.     Monte, 330 F. Supp. 2d at 362–

63.

       I.     PLAINTIFF'S STATE LAW CLAIMS

            Plaintiff also alleged that defendant, LMC, violated New

York State Human Rights Law, Executive Law §§ 290 et seq. (“NYSHRL”).

“The same substantive standards apply to claims of employment

discrimination under Title VII, § 1981, and the NYSHRL.”    Joseph v.

Marco Polo Network, Inc., No. 09-CV-1597, 2010 WL 4513298, at *7

(S.D.N.Y. Nov. 10, 2010)(citing Vivenzio v. City of Syracuse, 611 F.3d

98, 106 (2d Cir. 2010)).   As plaintiff’s claims under NYSHRL are

analyzed using the same substantive standards as those brought

pursuant to the ADA, the analysis is coextensive.    Accordingly the

court grants defendant’s Motion for Summary Judgment as to plaintiff’s

NYSHRL claims for the same reasons as stated above that the court

granted defendant’s summary judgment motion on plaintiff’s ADA claims.

The NYSHRL claims are dismissed with prejudice.

       J.     THE COURT DECLINES TO EXERCISE SUPPLEMENTAL JURISDICTION
              OVER PLAINTIFF'S NEW YORK CITY CLAIMS


            Plaintiff also alleged that defendant, LMC, violated the New

York City Human Rights Law, Admin. Code § 8-101 et seq. (“NYCHRL”).

As the court has dismissed the only federal cause of action raised in

plaintiff’s complaint and the coextensive state law claim, the court

exercises its discretion to decline to exercise supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(c)(3).    It is established in


                                    82
the Second Circuit that where all federal-law claims are eliminated

before trial, “the balance of factors to be considered under the

[supplemental] jurisdiction doctrine--judicial economy, convenience,

fairness, and comity--will point toward declining to exercise

jurisdiction over the remaining state-law claims.”     Valencia ex rel.

Franco v. Lee, 316 F.3d 299, 305 (2d Cir. 2003) (quoting Carnegie–

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)); accord Silver,

290 F. Supp. 3d at 250.   As plaintiff’s ADA claim is dismissed, the

court declines to exercise supplemental jurisdiction over plaintiff’s

NYCHRL claims.   Plaintiff’s NYCHRL claims are dismissed without

prejudice.


                     III. CONCLUSION


          For the foregoing reasons, defendant’s Motion for Summary

Judgment is granted. The Clerk of the Court is respectfully requested

to enter judgment in favor of defendant and close this case.




SO ORDERED.

Dated:   September 29, 2018
         Brooklyn, New York
                                                 /s/
                                       Kiyo A. Matsumoto
                                       United States District Judge




                                   83
